 DIAMOND SHAMROCK CO261Diamond ShamrockCo.andOil,Chemical andAtomicWorkersInternationalUnion,AFL-CIO.Cast 4-CA-4702February 20, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOnMay 23,1969,TrialExaminerRameyDonovan issued his Decision in this proceeding,findingthat the Respondent had not engaged in theunfair labor practices alleged in the complaint, andrecommending that the allegations be dismissed intheir entirety,as set forth in the Trial Examiner'sDecision.Thereafter,theGeneralCounsel filedexceptions to the Trial Examiner'sDecision, and asupportingbrief that incorporated theGeneralCounsel'sbrieftotheTrialExaminer.TheRespondent filed a brief in opposition to theGeneral Counsel's exceptions.Pursuant to the provisions of Section3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panelThe Board has reviewed the rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has consideredthe TrialExaminer'sDecision, the exceptions and briefs, andthe entire record in this case,and hereby adopts thefindings, conclusions,and recommendations of theTrialExaminer only to the extent consistentherewith.The basic facts are not in dispute.Respondentmanufactures chlorine, caustic soda, and otherchemicals at its plant in DelawareCity,Delaware.Allproduction,storage,andemployee-servicebuildingsare enclosed by a chainlink fence. Anadministration building and an employee parking lotare located outside the fence.Accessto the plant isbyavehiculargate into the fenced area, apedestriangate into the same area, and anemployee'sgate into the employee lockerroombuilding'The gates are separated by a guard house,from which all gates may be observed.Employeesreportingfor dutypark in the parking lot and enterthelockerroom through the employee's gate,withoutany show of identification.From thelockerroom,one enters easily into the productionareas of the plant,againwithout any show ofidentification.The work force is divided into maintenanceworkers of several types, and shift(or production)workers.Maintenance workers work primarily on'The room in question herein is a combination lockerroom,lunchroom,lounge, basketroom,etc.For sake of convenience,we will refer to it as thelockerrooman8a.m.-4:30p.m. schedule.The productionworkers rotate by the week on shifts of 8 a.m.-4p.m., 4 p.m.-12 midnight, and 12 midnight-8 a.m.,each spending at least I week each month on eachshift.InSeptember1968,theUnionbegananorganizational campaign in a unit of all productionand maintenance employees at Respondent's plant.On Friday, September 20, three maintenanceworkers left the Company property at the end oftheir shift. They returned at about 11:30 p.m., andbegan soliciting signatures on cards in the employeelockerroom. They were observed by a supervisor ofthe oncoming (12-8) shift, who, after conferring witha supervisor of the 4-12 shift, called the Company'semployee-relations director.He was instructed totell the men to leave. He did so, and the three menleftwithout incident. The same three men returnedto the lockerroom on Sunday, a nonwork day forthem,and solicited employees to sign unionauthorizationcards.However, theywerenotobserved by any supervisor, and no member ofmanagement became aware of this activity. OnMonday, the three were called into the plantmanager's office and told that there was a companyrule against returning to the plant or lockerroombuilding when not required by work to be there, andthat if they continued to do so, drastic action wouldbe taken. They were told that they could solicit inany nonproduction area on their breaks and on theway to and from duty, and at any time on theparking lot and at the gates, but could not enter theenclosedbuildingareasotherwisewithoutauthorization.The Trial Examiner found first that Respondenthad a general rule that off-duty employees were notallowedwithin the enclosed areas of the plant,including the lockerroom, without prior permissionfrommanagement, and that the employees wereaware of the rule He therefore found that the rulehere alleged to be unlawful was not discriminatorilypromulgated.We agree. The Trial Examiner wenton to find that, while on-duty employees onnonwork time have the right to solicit unionmembership and distribute union propaganda innonwork areas, off-duty employees do not have aright to be on company property for such purposes(except the parking lot, or any similar areas that arenot part of the plant areas) unless it be shown thatabsent such access, the employees would have noother reasonably adequate means of communicatingwith fellow employees. We do not agree.InPeyton Packing Co.,49 NLRB 828, enfd. 142F.2d 1009 (C.A. 5), the Board stated:TheAct,of course, does not prevent anemployer from making and enforcing reasonablerulescovering the conduct of employees oncompany time. Working time is for work. It istherefore within the province of an employer topromulgate and enforce a rule prohibiting unionsolicitationduring working hours. Such a rule181 NLRB No. 43 262DECISIONSOF NATIONALLABOR RELATIONS BOARDmust be presumed to be valid in the absence ofevidence that it was adopted for a discriminatorypurpose. It is no less true that time outsideworking hours, whether before or after work, orduring luncheon or rest periods, is an employee'stime to use as he wishes without unreasonablerestr0int, although the employee is on companyproperty. It is therefore not within the province ofan employer to promulgate and enforce a ruleprohibitingunion solicitationby an employeeoutside of working hours, although on companyproperty. Such a rule must be presumed to be anunreasonable impediment to self-organization andthereforediscriminatoryintheabsenceofevidence that special circumstances make the rulenecessary in order to maintain production ordisciplineShortly after, inRepublic Aviation Corporation v.N L.R.B ,324U.S.793, the Supreme Courtspecifically approved that quoted language, pointingout that the validity of employer rules restrictingunion solicitation or distribution of union literatureon plant premises depends upon "an adjustmentbetween the undisputed right of self-organizationassured to employees under the Wagner Act and theequally undisputed right of employers to maintaindiscipline in their establishments." Later reviewingthatcase, the Supreme Court, inN L.R B. v.Babcock & Wilcox Co.,351U.S. 105, pointed outthat, while it had agreed with the Board inRepublicAviation, supra,as to employees, it felt that adistinctionmust be made between employees andnonemployees As to nonemployees, the Court foundthat, except in extreme cases, where it might beshown that employees are inaccessible otherwise, anemployer need not allow nonemployees to solicit ordistributeon company propertyHowever, as toemployees, the Court specifically reaffirmed itsRepublic Aviationholding that "No restriction maybeplacedon the employees' right to discussself-organizationamong themselves, unless theemployer can demonstrate that a restriction isnecessary to maintain production or discipline." SeeNL.R.B. v. Babcock & Wilcox Co.,351 U.S. 105,113.The Trial Examiner was not correct, then, inapplying to the right of the employees to solicit thetest applied only to nonemployees; that is, the testof no reasonably adequate alternative means ofcommunication.Ruleswhichprohibitunionsolicitationor distribution of union literature oncompany property by employees during theirnonworking time are presumptively invalid. Thepresumptionmay be rebutted by a showing thatsuch a rule is necessary in order to maintainproduction or discipline, or for the safety of theplant.Respondent contends that in any event, the rule inquestion is valid, as it is necessary for plant securityandsafety,andthemaintenanceofplantproduction. It points to incidents of thefts anddangerous gas leakages to support its argument. Weare not persuaded. Respondent has not shown thatany of the incidents were in fact perpetrated byoff-duty employees, that any off-duty employee wasinjured as a result of unauthorized presence in theproduction areas of the plant, or that production hasbeen in fact interrupted by such unauthorizedpresence. In fact, it does not point to any incidentwhere an off-duty employee has been found inproduction areas. Although it argues that protectionof the production areas is necessary to maintainconditions set by its insurance carrier, it has nosystem of identification or of checking unauthorizedpersonnel in any area of its plant or buildings.Indeed, the instances of solicitation herein wereconfined to the lockerroom, and apparently to theperiodswhen shiftswere coming and leaving,periodswhichRespondentcontendsareunencumbered by rules for those coming andleaving, but not for off-duty employees.Respondent argues that the Board should not findthe rule herein invalid because Respondent has beencompletely permissive regarding solicitation anddistribution in all other respects, and that theUnion, despite the rule, was able to wage a vigorouscampaign.We find these considerations to benothingmore than a furtherance of the argumentthat adequate alternative means of communicationwere available, a test we have rejected above Norare we persuaded by the argument that the rule wasapplied without regard to the purpose of solicitation.If that were the test, then restrictions with regard tolunchtime, breaktime, etc., would also be valid. Wehave recognized the fact that the rule here wasknown to employees, and Respondent postulatesthat permissionmight well have been granted ifsought, but we do not agree that the exercise of aSection 7 right can be predicated upon the obtainingof management's permission.' Accordingly, we findthattheGeneralCounselhasprovedbyapreponderance of the evidence that Respondent hasviolated the Act by application and enforcement ofthe no-solicitation rule here in question.3 On thebasis of the record before it, the Board makes thefollowing:CONCLUSIONS OF LAW1.By applying and enforcing at its Delaware City,Delaware, plant a rule which prohibits employeesfrom entering or returning to the premises of theplant during their nonworking time to solicit unionsupportinnonworkingareasoftheplant,Respondent has engaged in and is engaging in unfair'See JR Simplot Company Food ProcessingDivision137NLRB1552, 1553'See, e g.,Bauer Aluminum,152NLRB 1360, enfd 394 F.2d 405,vacating 374 F.2d 183 (C A. 5)Lou De Young's Market Basket, Inc ,159NLRB 854, enfd.406 F2d 17 (CA 6), remanded395 US 828 on othergrounds,Casey Mfg Co.167 NLRB No 13,Walker Process Equipment,Inc,163 NLRB 615, 619,The Sardis Luggage Company,170 NLRB No187;Sylvania Electric Products. Inc,174 NLRB No. 159 DIAMOND SHAMROCK CO.labor practices within the meaning of Section 8(a)(1)of the Act.2.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithinthemeaning of Section 2(6) and (7) of the Act.3.Diamond Shamrock Co. has not engaged inany other violations of the Act alleged in thecomplaint.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board hereby orders that the Respondent,Diamond Shamrock Co., Delaware City, Delaware,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Applying and enforcing at its Delaware City,Delaware,plantany rule which prohibits itsemployees from entering or returning to thepremises of the plant during their nonworking timeto solicit union support in nonworking areas of theplant.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof the rights guaranteed by Section 7 of the Act.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of theAct:(a) Post at its plant in Delaware City, Delaware,copies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by theRegional Director for Region 4, shall, after beingduly signed by Respondent's representative, bepostedbyRespondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.ReasonablestepsshallbetakenbyRespondent to insure that said notices are notaltered, defaced, or covered by any other material(b)Notify the Regional Director for Region 4, inwriting, within 10 days of the date of this Decisionand Order, what steps Respondent has taken tocomply herewith.Itishereby further ordered that the complainthereinbe,dismissed, insofar as it alleges thatDiamond Shamrock Co. has engaged in any unfairlabor practices other than the conduct herein abovespecifically found to have constituted a violation ofSection 8(a)(1) of the Actin the event this Order is enforced by a judgment of the United StatesCourtof Appeals,the words in the notice reading "Posted by Order of theNationalLaborRelationsBoard"shall read "Posted Pursuant to aJudgment of the UnitedStates Court of AppealsEnforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE TO EMPLOYEESPosted by Order of the National Labor RelationsBoard an agency of the United States Government263WE WILL NOT apply or enforce any plant rule whichprohibits employees from entering or returning to thepremises of our Delaware City, Delaware, plant duringtheirnonworking time to solicit union support innonworking areas of the plant.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of theNational Labor Relations Act, as amendedDIAMOND SHAMROCK CO(Employer)DatedBy(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or complaincewith its provisions may be directed to the Board's Office,1700 Bankers Securities Building,Walnut and JuniperStreets,Philadelphia,Pennsylvania 19107,Telephone215-597-7601TRIAL EXAMINER'S DECISIONRAMEYDONOVAN,Trial Examiner-The charge in thiscasewas filed by Oil, Chemical and Atomic WorkersInternationalUnion,AFL-CIO,herein the Union, onSeptember25, 1968.A complaint under date of December31, 1968, was issued by the General Counsel of the Boardby theRegional Director of Region 4 of the Board. Thecomplaint alleged that Respondent on September 20,1968, prevented employees from soliciting for the UnioninRespondent's"changehouse"andordered theemployees to leave Respondent's premises;and that onSeptember23, 1969,Respondent threatened employees iftheyengaged in union solicitation onRespondent'spremises during nonworking timeThe aforementionedconduct is alleged to have violated Section 8(a)(1) of theAct.Respondent in its answer denies the commission ofthe alleged unfair labor practices.With all parties represented by counsel the case wastried inWilmington, Delaware, on February 18 and 19,1969.IJURISDICTIONDiamond Shamrock Co., the Respondent, is an Ohiocorporation, with its principal office in Cleveland, Ohio Itisengaged in the manufacture and sale of chemicals andhas plants throughout the United States, including a plantinDelaware City, Delaware, which is the plant involved inthis proceeding. Respondent's gross volume of business ina representative year exceeded $500,000 and its sales tocustomers across State lines exceeded $50,000Respondentisanemployer engaged in commercewithin the meaning of the Act and the Union is a labororganization within the meaning of the Act 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDIITHE ALLEGED UNFAIR LABOR PRACTICESContentions of the PartiesThe General Counsel contends that Respondent's ruleprohibiting employees fromreturningto the plant afterthe end of their shift which was applied to employeeswhose shift ended at 4.30 p.m , and who returned to theplant and entered the change house (locker room -restroom- eating area building), to distribute unionliterature and to solicit signatures on union cards in thechange house between 11:15 pm. and 12 midnight amongemployees on the 4 p.m to 12 and the 12 to 8 a.m. shiftswas illegal because of the principle set forth in the Board'sPeytonPackingandWaltondecisions'Itisfurthercontended that the existence and use of alternative meansfor union solicitation and distribution are irrelevant on thequestion of the legality of Respondent's rule and that, inany event, there was no other effective means equivalentto the particular means used by the union employees inthe case Further contentions are that safety and securityofplant,equipment,andpersonnelarenotvalidjustifications forRespondent's rule; and that the rule,apart from its validity or invalidity, was applied in adiscriminatorymanneragainst union solicitation.Respondent's contention is that it has long maintaineda nondiscriminatory company rule prohibiting access totheplantafterworkinghourswithoutcompanypermission;and that neither the existence nor theenforcement of the rule, having been promulgated tomaintainplant security, safety, and discipline, is illegalwhere the rule and its enforcement has no effect on theunion'sabilitytosolicit,and to communicate withemployeesThe FactsRespondent's plant was constructed in 1964 and itmanufactureschlorine,causticsoda,causticpotash,hydrogen, polyvinylchloride resins and anhydrous causticsoda The plant property occupies 20 acres enclosed by awire fence. All buildings on the property are within thefence with the exception of the office building which islocated just in front of, and outside, the main gate to theplant. The company parking lot is immediately behind theofficebuilding and is also outside the fence althoughadjacent to and parallel with the fence. The parking lotmeasures approximately 400 feet by 140 feetWhat may be termed the front of the plant propertyruns parallel to a public highway, River Road FromRiver Road a dirt road on company propertyrunsdirectlyto the main gate of the plant. Before reaching the maingate, coming from River Road, a vehicle could turn leftoff the plant dirt road and enter the parking lot. Aconcrete walkway leads from the parking lot and thenruns for a short distance parallel to but outside the plantfence. The first point of ingress through the fence for aperson walking from the parking lot is an opening in thefence about 10 or II feet from the main gate. At thelatterpoint, themain gate plant entrance, there is aguardhouse which vehicles or persons coming directlyalong the plant road to enter the plant, would have topass.This guardhouse likewise commands a view ofpedestrianscoming from the parking lot along thewalkway and entering the plant through the opening in the'Citations,rnfraOther decisions of the courts are also cited for theirasserted adoption of thePeytonformulationfence aforedescribed Since virtually all employees drive towork and park in the parking lot, they enter the plant, thefenced in area, by the aforementioned means via thewalkwayWhen the employee thus passes within the fenced area,he walks a short distance, perhaps 15 or 20 feet, to thedoor of a building and enters the building which will bereferred to as the change room The change room buildingisapproximately 83 feet by 55 feetWithin this changeroom are locker rooms, basket rooms (rooms withfacilities for hanging work clothes so that they may dry),showers, toilets, and lunchrooms with vending machinesand drinking fountainsOnce having entered this changeroom building, an employee can and does have access tothe entire plant since there are two doors in the rear ofthe building that open up to the balance of the in-plantareas. There is no guard at these doors. At the rear of theplant property, as distinguished from the front entrance,aforedescribed, there is a railroad gate covering ingresswithin the plant area via railroad tracks and railroad carsAlthough this gate can be locked, it is normally keptopen.Respondent's plant manager, Noce, testified that theplantemploys approximately 240 people. Since thequestionofanappropriatebargainingunitoritscomposition was not involved in this proceeding, we donot know the job descriptions of the 240 persons referredto by Noce. It appears to be a reasonable conclusion thatRespondent employed some technical and engineeringpersonnel and possibly others who would not customarilybe regarded as production and maintenance employees Inany event, the record in this case, by reason ofinformation introduced by Respondent, indicates that theissues in the case relate to approximately 80 "dayworkers" and 80 "operational [production] workers," thelatter group also being referred to as "shift workers" byvarious witnesses.As far as appears, the day workers are principallymaintenance employees of two types. There are regular orgeneralmaintenanceemployeeswho have individualcompetence in various craft-like skills, such as, one manmay be in electricalmaintenance,another in welding andpipefitting and so forth. Then there are cell maintenanceworkers who rebuild cells and maintain equipment in thecell rooms 2 Both of these types of maintenance employeeshaveworking hours of 8 a.m to 4:30 p.m. Theoperational or shift employees work on three shifts onwhich they rotate These shifts are 8 a.m to 4 p m.; 4p.m. to 12; and 12 to 8 a.m., and we can refer to theworkers on the first shift as A group and the second andthird shift workers as B group and C group, respectivelyThe exactmethod of rotation is not spelled out;presumably it works as follows or with some othervariationA - B - CC -A-BB-C-AThe witnesses agree that by reason of the rotation ofshifts, each shift works from 8 a.m. to 4 p m , I week permonth.With reference to the working hours of the maintenanceemployees, the day workers,and the working hours of theshiftworkers, it therefore is evident, considering hoursThe cellrooms are part of the chemical processing or manufacturingactivities carried on by the plant DIAMOND SHAMROCK CO.265alone, that 8-4:30 maintenance employees can contactshift workers on the 8-4 shift on company property before8 a.m. in the parking lot and in the change house, as wellasonmorning and afternoon coffeebreaks and onlunchtime.However, because the operational or shiftworkers customarily take their break periods and lunch attheirplace of work and not in the change room -lunchroom as do the maintenance employees, contactduring these periods is minimal. Shift workers may cometo the change room during a break period to changeclothes if, for instance, a garment has become torn whileatwork or if some chemical had been spilled on thegarment; they may also come to the change room areaduringbreakor lunch periods to secure coffee orsomethingfromthevendingmachinesbuttheycustomarily return to their work area to drink or consumetheir purchasesThere is no perceivable contact on company propertybetween the 8 a.m.-4.30 p.m., maintenance workers andshift workers when the latter are working the 4 p.m to 12shift.Shiftworkers on the 12-8 a.m shift would, webelieve,at least encounter maintenance workers as theformer were entering the change room at the end of theirshift and the latter were in the change room or leavingthat room to commence their shift These encountersmight be brief and transitory but not necessarily so.Overlap of personnel on contiguous shifts would depend toa great extent on the precision with which managementoperated its shiftsWhile not designedly directed to thispoint, we have certain testimony in the record which tendsto show that work on the shifts did not commence orcease precisely on the hour. Thus McCuen, a shift worker,testified that on September 20, 1968, he was on the 4 to12 shift and had completed his shift and was in the changeroom at 11:50 or 11:52 p m. There is no indication thatthis time element was unusual and, presumably, when,through shift rotation,McCuen was on the 12 to 8 shifthe would be in the change room changing to street clothesat approximately the same relative time, namely 7:50 a.mJackson, another shift worker was also on the 4-12 shifton September 20. He was in the change room between11.50 and 11.55 p.m., and preparatory to changing hisclothes to leave the plant. As in the case of McCuen, wewould infer that it would be normal for an employee, suchas Jackson and others, when on the 12 to 8 shift to be inthe change room at the same relative time, 7:50-7 55 a m.,before changing to street clothesOne of the GeneralCounsel'switnesses,maintenance employee Stevenson,testified, in substance, that the shift workers customarilyare relieved 10 minutes before the hour which is of course10 minutes before the end of the shift.'In this case and in most organizational situations, theunion adherents did hand out and do hand out unionauthorization cards and union leaflets to other employeesdirectly and also by having these materials in lockers oron benches in such places as the change room --lunchroom or on car windshields in the parking lot. Withrespect to direct manual passage of a card or leaflet fromone employee to another on company property, theseself-explanatory cards and leaflets can be handed from aunion activist to another employee in a very brief intervalin such a place as the change house as shifts are changing,and the material may be rejected, read, or pocketed by therecipient and, in the case of a union card, may be quicklysigned or returned another day or mailed to the Union. Inshort, almost any contract with, or access to, employees,howeverbrief,may be sufficient for the type oforganizational activity described above.What emerges, therefore, in the instant case, is that arotating shift of 20-30 shift workers, when they were onthe 4 p.m to 12 Shift were not normally contactable byday shift maintenance employees on company propertywhen the rotating shift workers were on the 4-12 shift.'However,when shift workers were on other shifts,pursuant to rotation, they would be accessible.'Supervision in the plant, insofar as it concerns us, isheaded by plant manager, Noce. There is a productionsuperintendent,Fonner.McDonald is "over all of themaintenance"and is the maintenance supervisor orpossiblymaintenancesuperintendent.`Nuzzle is amaintenance supervisor and, according to Stevenson, whoworks in electrical maintenance, Nuzzle is his immediatesupervisor. Bungori is a shift supervisor and Hall is a shiftsupervisor. Shanor is employee relations manager at theplant.By letter of September 20, 1968, Matwey, the unionrepresentative,wrotetoNoce,advisinghim thatemployees Stevenson, Pleasanton, andMohring were"activemembers" of the Union and "are exercising theirlawful rights" under Section 7 of the Act and the letterquoted Section 8(a)(1) of the Act. A covering copy wassent to Samoff, the Board's Regional Director, Region 4.Another letter, virtually the same as the September 20letterwas sent by Matwey to Noce under date ofSeptember 27 but stating that added active members ofthe Union were employees, Fulton, Mason Jr., and Baker.A covering copy was sent to Samoff.On September 20, at about 7:50 a.m , a group ofmaintenance employees composed of Pleasanton, Mohringand Stevenson, with Pleasanton as spokesman, informedMcDonald that they "were going to try to organize aunion in the plant " There was no further elaboration andas far as appears McDonald made no commentAfter completing their regular 8 a.m. to 4.30 p m shiftonFriday,September20,thethreeemployeesaforementioned, returned to the plant that night at 11.15p m., pursuant to Matwey's instruction, in order to engageinorganizational activityAs Stevenson testified, "wewanted to talk to those people [employees] coming on and'On the matter of precise timing regarding going on and off shifts, theExaminer notes that apparently the plant does not use timeclocksWe havetestimony in the record about where employees enter the plant and whatthey dowhen they enter but there is no mention of anyone punching atimeclockEmployees come into the plant in the change room to whichtheyhave walked from the parking lot Several witnesses described changeroom and its contents and there is no mention of timeclocks A detailedblueprintof the change room and its equipment and appurtenances,including the location of doors, benches, lockers, drinking fountains,baskets, vending machines,toilets, vestibules, air-conditioning units, andeverything else shows no timeclocks and there is no indication oftimeclocks at the doors leading from the change room to other parts of theplant or elsewhere'The recordindicates that maintenanceemployees may becalled upon towork beyondtheir normal shift or are called back to the plant to worksome periodbetween 4 30 p m ,their normal quitting time,and sometimethereafterThere is noindicationthat thisoccurs eitherregularly orfrequentlyand, in any event,itcannotbe saidthat the maintenance manor men thus called upon would necessarily be the persons who were seekingto organizeon behalf of the Union'The employeesnormally cometo theplant 15-30 minutesbefore start oftheir shiftsBefore-shift access is availablebetween8-4 30 maintenanceemployees and 8-4 shift workers, maintenance employeesbetween 7 30 and8 a m , would also have accessto 12 to 8 shiftworkers since the latter arerelievedand in the change roomat approximately 7.50 a m'His exact title is not clear from the record 266DECISIONSOF NATIONALLABOR RELATIONS BOARDoff the shifts "' The three employees were initially in thechange room sometime around 11.30 p.m. and theyengaged in organizational activity with employees comingto work Later, as the 4-12 shift people began coming offwork, they were also solicited.According to Stevenson,Jr., the activity consisted of handing out union literature,talking"union" to the employees, handing out unioncards, and securing signatures on some of these cards.Hallwas the shift supervisor on the 4-12 shift onSeptember 20 and Bungori was the shift supervisor on the12-8 shift.As Bungori was walking through the changeroom at about 11.50 p m on his way to the productionoffice, he observed the presence of Stevenson, PleasantonandMohring,whom he knew to bemaintenanceemployeesBungoristates that when he first saw them hewas not sure what they were doing or why they werethere.As Stevensonstates,he and his colleagues were, atabout this time, standing and talking to a "couple" ofemployees. Continuing through the room, Bungori wasshown or handed a union card by employee Nye whoasked Bungorito signit.Bungori took the card andlooked at it and asked, "who does it belong to " EitherPleasanton or Mohring said, "It belongs to me." Bungoricontinued to the production office without comment Inthe office, he began changing his clothes preparatory torelieving Hall as shift supervisorAt this point, Hall camein.Halltestifiedthat Bungori"kidded" him about notbeing able to run the plant on his shift withoutcalling inmaintenancemen.' Hall replied that he did not call in anymaintenancemen.Bungorithen toldHallabout hisexperienceas he camethrough the change room and bothsupervisors concluded that themaintenance men were inthe change room to engage in union organizing. Theydecided to call Shanor Hall telephoned Shanor at thelatter's home.In substance,the situation as presented toShanor was that there were three named maintenance menin the change room who had not been called to the planttowork and that they were distributingunion materialHall asked Shanor if the men had a right to be there andwhat should he do Shanor replied that the men had noauthorization to be on the premises at the time since theyhad not been called in to work and that they should betold to leave.Hall and Bungori then went to the change room and, insubstance, told the three employees that if or since theywere not there on companybusiness,for work, they mustleave the change house and take their material to theparking lot or on top of the hill.' The three employeesthen left the change room and the entire companyproperty 11The same three persons returned to the plant onSunday, September 22, a nonwork day for them, and wentto the change house where they engagedin organizationalactivity among employees going on or coming off shiftThe record indicates that no supervisor saw them or wasaware of their activity.'The 4-12 shift employeeswould be comingoff about 11 50 p in The12-8 shift employeeswould be comingto the plant from about 11 30 p inon'Bungon's testimony is about the same, he states thathe asked Hall ifhe had been having trouble with the equipment or machinery becauseBungori had seenthreemaintenance men in the change room'The plant road,leading from the public highway tothe companyproperty,crests as the plant road rises from the parking lot area and otherportions ofthe plantAt the crest or top of the hill the propertyis still thatof the Companybut it is at this point that the plant road leads into orabuts the highway"Any conversationbetween the two supervisors and the threeemployeeswas verybrief andof no materiality herein other than as described aboveOnMonday,September23,Shanor summonedPleasanton,Stevenson,andMohring toMcDonald'soffice,where in addition to McDonald and Shanor, Nocemade an appearance. Shanor and Noce spoke. Insubstance, the employees were told that a company ruleprohibited them from coming to the plant at times notconnected with their work and that they were not to comeinto the plant after they had finished their shift and that ifthey persisted some action (unspecified) would have to betaken." Shanor testified that Noce informed the men thatthey could carry on their organizing activities in the planton nonwork time in nonwork areas, such as on lunchtime,breaktime, coming and going to and from work, and theparking lot.Noce recalled havingmentioned lunchperiods, parking lot and breaktime but did not rememberif he further elaborated at the time The employees statethatonly lunchtime and breaktime were mentioned.Pleasanton testified that they were not told that theycould not engage in union activity in the parking lot andthat they did so without molestation. Pleasanton alsoadmitted that it was understood that they could contactthe day workers in nonwork areas such as the changehouse as they were reporting and preparing for work andafter work, preparatory to leaving, as well as during thelunch hour and break period. He also stated that the samewas true as to the shift workers, although explaining thatthe shiftworkers customarily took their lunch andcoffeebreaks where they worked.' 2Considering all the evidence, the Examiner is satisfiedthat it was generally understood that the employees couldengage in union activity on company property on nonworktime in nonwork areas, such as the change house,lunchroom, parking lot, plant road leading to the parkinglot, and the approximately 60 by 8 foot concrete walkwayfrom the parking lot to the change house The nonworktime during which such activity was permitted was the 30minutes or less when the employee organizer and otherswere preparing for work as well as a comparable periodafter work had been completed on the shift, and lunch andbreak periods in the course of the shift. At periodsunconnected with their work, employee organizers hadaccess to areas on company property outside the fencedbuildings, such as the plant road leading to the parkinglot, and the walkway from the lot to the plant, as well asthe lot itself."Respondent asserts that it has had a well establishedrule prohibiting access to the plant and areas within theplant by employees who had completed their work andwho had no work connected reason for coming to or beingin the plant From the evidence, the Examiner finds thatthere was no such rule in written form and Respondentproduced none. Respondent's witnesses, however, testifiedthat there was such a rule or policy. Bungori testified thatcompany rules do not permit employees to come into theplantaftertheyhave checked out unless they havepermission.Hill testified to the same effectEmployeeMcCuen, a 3-year employee, testified that he understoodthat an employee was not supposed to be in the plantunless he was going to work or unless he had permission.Employee Hornbarger, employed in the plant since 1965,"Just before the meeting Shanor had spoken to Stevenson, with Mohringnearby,to substantially the same effect and had said that if the rulecontinued to be violated some action would have to be taken Noce statesthat at the meeting itself no statement was made about action to be takenbut that the men were told that the rule must be complied with"This aspect has been discussed earlier in our decision"The practical or impractical aspects of these areas will be discussed,infra DIAMOND SHAMROCK CO.267testified that there has been such a rule throughout hisemploymentNoce, plant manager since 1964, testified that the rulewas based on considerations of safety and security. Thisincluded the protection of plant equipment and materialsand the protection of individuals. In the past, 18 mercuryflasks valued at $11,000-$18,000 had been stolen from theplantand the Company believed that only someonefamiliar with the plant could have known the location andthe problem of carrying 18 flasks slightly larger than aquart but weighing 76 pounds each. Another attempt atmajor theft had been apprehended. Both Noce and Shanoraswell as others testified to the hazards or potentialhazards from chlorine and other chemicals manufacturedin the plant. Although safety equipment need not be wornin the change house, employees and other persons enteringthe fenced portion of the plant (the office and parking lot,aswe have seen, are outside the fence) are issued hardhats, goggles and gas masks or respirators.TheGeneralCounsel'switnesses,Stevenson,Pleasanton, and Mohring were not asked directly whether,prior to September 23, they were aware of any rule orpolicy such as the Company claims it had about access tothe plant. Nor did they testify that there was no such rule.Their testimony, however, as we view it, was intended toshow either that there was no such rule or if there wassuch a rule it was enforced neither strictly nor uniformlyexcept as to their activity on September 20Mohring testified that on several occasions he hadcome to the plant on nonworking time for scrap lumber inthe rear portion of company property On some of thesevisits he was alone and on two occasions his neighbor, anonemployee,accompaniedhim.Themostrecentillustrationwas in January 1969, and the procedure wastypicalofprioroccasions.Mohringappliedforbeforehand, and received, a written note from Shanor tothe effect that Mohring and neighbor were to be permittedon plant property to pick up scrap lumber on a particularSunday On the Sunday, Mohring came to the plant withhis neighbor in a truck or car Mohring showed the notefrom Shanor to the guard. After this, they were issued gasmasks by the guard and they then drove down the plantroad to the rear of the company property. No oneaccompanied Mohring and his neighbor. They took aboutan hour to load the lumber then left as they had enteredPleasanton's testimony is that in June 1968, hisimmediatemaintenance supervisor,Nuzzle, gave himpermission to bring his boat trailer within the fencedcompany property in order to perform some welding onthe trailer. This was evidently on Pleasanton's nonworkingtimeHe states that Nuzzle met him when he came intothe plant area and was with him throughout the period hewas on company property performing the welding on thetrailer.Stevenson testified that a designated supervisor oremployee, customarily, at certain times of the year,solicited for the Red Feather (Community Chest) charityfund. This took place in the working area of the plant andStevenson states that he was solicited during workingtimeThe witness also states that in the past he hasengaged in trapping muskrats on company property on hisown time and in the course of such activities he hasdropped into the change house and has drunk a cup ofcoffee there and then leftOn several such occasions asupervisor has entered the change house and has said,hello,or,how are you doing, or some such words toStevenson and has not querried him or directed him toleave.The General Counsel, in arguing that Respondent hadno such ruleas it claimsexisted,points toBungori'stestimony regarding the September 20 incidentWhenBungoriand Hall were talking among themselves aboutthe three men in the change room who had not beencalled in to work by either supervisor,Bungori was souncertain that he had said that he did not know whetherthemen belonged in the plant or not. It is also pointedout that while Hall telephoned Shanor at midnight, Halland Bungori were still so uncertain about the situationthat Hall, after telling Shanor that the men had not beencalled to work but were in the change roomengaging inunionactivity,askedShanor whether the men wereentitled to be there and what should Hall doWe regard the foregoing as inconclusive on the matterof the existence of a rule or policy since the September 20presence of the men was in a context of union activity ontheir part This plant, although unorganized, had been thesubjectofunionorganizationaleffortsinthepast.Supervisors, in such a plant, while probably not experts inlabor law, would be aware that employee activity, whilesubject to fairly clear employer control ordinarily, mighthave more complex aspects when the same action was in acontextofunionactivity.The two supervisors weretherefore uncertain of the relative rights of supervisionand the employees as to the presence of themen in theplant that night to engageinunionactivityIn fact, theissueisa complexone asmany cases (and this case)attestWe therefore do not regard the uncertainty of Halland Bungorias equating with the absence of a companyrule concerningaccessto the plant on nonworking time.The boat trailer welding and the scrap lumberincidents,earlier described, do not indicate that either the Companyor the employees were operating on a basis that employeeson their nonworking time, unconnected with work, werefree to come into the plant when they wished. We doubtthatMohring and Pleasanton if they had simply come tothe plant between 11 15 p.m and 12, as they did onSeptember 20, to gather scrap in therearof the propertyor to weld a trailer would have been allowed to do so, ifdetected, or that they would have been considered comingto the plant believing that they could do soWith regard to Stevenson's muskrat trapping oncompany property, the Examiner has looked at Resp.Exh. 5 which is a rather clear picture of the plant and theentireplant property from above. We have also looked atResp. Exh. 7, a blueprint of the property layout. SinceStevenson's testimony was not controverted we accept hisstatement about trapping muskrats on company property.However, if there are any muskrats on the property shownin the exhibits, we believe it would only be in the extremerear of the property and quite isolated from the plantcomplex 11 It appears doubtful that anyone in the plantwould be aware of an individual being present in the farrear of the property or, if there was awareness, that itwould be actedupon inview of the remoteness from theplantStevenson's presence in the lunchroom area of thechange house drinking coffee in the course of a trappingexpeditionmay indicatea laxnessin security, tolerance,albeit not a waiver, or unawareness of the full situation onthe part of a supervisor or supervisors who saw him andgreeted him as he was drinking coffee."We take notice that a muskrat is a large rodent,substantially largerthan a domestic rat, squirrel,or mink Muskrats have rear webbed feetand their normal habitat is wet or marshy terrain They are relatively slowon land and unless there is a strain of industrial muskrats,95 percent ofcompany property as shown on Resp Exh 5 would be, in our opinion, 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDExcept for possibly a few very paternalistic employers,who provide employee lounges, pool tables, and so forthon plant property and encourage use of such facilities byemployees on their own time unconnected with regularwork assignments, most employers and most industrialemployees in our contemporary society, in the Examiner'sopinion, do not expect or intend that employees have,access to in-plant property except in connection with theirwork assignments. Some have detailed written rules to thiseffectand some do not Employees, likewise, in ouropinion, normally have the same understanding, and theplant where they work is generally the last place they wishto be when not obliged to be there pursuant to their workstatusThe problem of employee presence on companyproperty unconnected with the employee's work seldomarises, and certainly, very rarely, when such presence isasserted to be a matter of the employee's right 11In the instant case, the evidence persuades us thatRespondent did have a general policy or rule thatemployees on their own time, unwork-connected, did nothave free access to the plant area within the fence.Generally speaking both the Company and the employeesrecognized the rule. The rule and plant security, however,were not rigid, and security of the plant was not total.Property could be entered in the rear through the openrailroad gates where no guard was stationed. An employeecould enter the change house without difficulty at leastduring normal work shift periods. Once in the changehouse, two doors lead therefrom to the rest of the plantThere was no guard within the change room or at thedoors.Respondent's permissiveness in the trailer, scraplumber, and coffee in the lunchroom by an employeemuskrat trapper incidents, do not, in our opinion,establish either that Respondent had waived its rule orrecognized that employees on their own time had access tocompany property at all times, or that Respondentdiscriminatorily applied a rule or policy prohibiting suchemployee access on September 20. There is no evidence ofan employee or of three employees who, having completedtheir work and having left the plant, returned to the plant(orwere permitted to) at some later time unconnectedwith going to or coming from work, to engage in activitiesinvolvingsolicitationordistributionamongotheremployees, such as selling insurance, shoes, candy,cigarettes, or magazine subscriptions. There is no evidenceof an employee returned at such times to the plant toengageina campaignfor local political office, or toengagein religiousmissionary activity on behalf of hisreligious organization, or to solicitmembership in andsupport for the antivivisection league, all the foregoingnormally entailing both solicitation and distribution ofcirculars.- On the evidence in this record albeit projectedwith a measure of speculation, the Examiner inclines tobelieve that Respondent would not have permitted suchactivitiesaforementioned,occurringunder the samecircumstances as theunionactivitiesof September 20.There is no evidence in this record of separate unionanimus on Respondent's part i'nonmuskratterritory"We are, at thisjuncture, not considering the union activity aspect andSec 7 rights."The community chest solicitation under Respondent's aegis, we regardas sui generis This generally accepted and recognized charitable activity isvirtually in the position of a civic duty and in many respects is only a fewnotches below paying taxes, the American flag,and being opposed to sinIt is not an adequate basis of comparison"The plant was built in 1964 There is no antiunion background orevidence from 1964 to the date of the hearingWe therefore find no warrant to infer antiunionmotivation or that the prohibition applied on September23was discriminatory, i.e., that the reason for theprohibition was to discriminate against union activity andthat if the same employees had been engaging in someother activity on the night of September 20 in the plant,such a rule would not have been invoked.The issue in thecase, as we view the evidence, is discrimination only in thesense that if Respondent'slegalposition is wrong inprohibiting union activity in the plant on nonwork time,unconnected with work presence,then its conduct is illegaland in that sense has discriminated against legitimateunionactivityThe LawA good starting point for consideration of theapplicable law is thePeyton Packing,case.1" In that casethe employer had a rule prohibiting solicitation of anykind on its property. Certain employees were dischargedfor violating the rule.While the decision describes thedates or periods when the alleged rule violations occurred,including testimony of employer witnesses, the time of theviolations with regard to work periods is not clear Aboutthe only reference to time is that "One [Witness] testifiedthatthesolicitationoccuredduringtheluncheonperiod."" The Board noted that each of the dischargeestestifiedthat they did not engage in solicitation oncompany time and property but the Board did not findand found it unnecessary to find that such was the factThe Board found, in effect, that the rule and theCompany'sboardinterpretationthereofmade thedischarges illegalThe Board had no problem with the tact that "workingtime is for work" and that proscription of solicitation onworking time was proper The Board went on to statethat:Itisno less true that time outside working hours,whether before or after work, or during luncheon or restperiods, is an employee's time to use as he wisheswithout unreasonable restraint, although the employeeison Company property.Itwas further stated:It is . . . not within the province of an employer topromulgateandenforcearuleprohibitingunionsolicitationby an employee outside of working hours,although on Company property. Such a rule must bepresumed to be an unreasonable impediment toself-organizationand therefore discriminatory in theabsence of evidence that special circumstances make therulenecessary in order to maintain production ordisciplineInview of the factual situation inPeytonwhichconsistedof a broad no-solicitation rule on companyproperty, as well as the denial of the employees that theyhad even solicited on company property, let alone oncompany time, and evidence that there was solicitationduring the lunch period, it is extremely doubtful that theBoard was directing its decision to anything but thenormal situation of an employee coming to work at theplant, changing his clothes, working, having one or twobreakperiodsand a lunch period during the shift,completing his shift, changing his clothes and leaving thecompany premises. This tends to be confirmed by theBoard's reference to working time being for work and"PevtonPacking Co . 49NLRB 828, enfd142 F 2d 1009 (C A 5)"P. 846 DIAMOND SHAMROCK CO.269then, in this context of employee normal presence at theplantforwork, the Board went on to distinguishnonworking time of the same employee, "whether beforeor after work or during luncheon or rest periods" as beingan employee's own time to use as he wishes although oncompany property. In our opinion, it is reasonable to viewthe reference to nonworking time before or after work, inconnectionwithlunchorrestperiods,astheapproximately 15 to 30 minutes that an employee comingtowork could use on company property to prepare forwork and the same period that he would use after work inpreparing to leave company property.While at workduring working time the employee could not cease work inorder to solicit but the same employee, in the nonworkingperiods aforedescribed, could engage in union solicitationThat is thePeytoncase and that in our opinion is whatthe Board held in that decision.20Aside from stating the proposition that an employee onhis own time, before and after work, on lunch and restperiods,couldusehistimeashewishedwithoutunreasonable restraint, the Board did not explicate whythis "right" was a right or why it should be, or had to be,freelyexercisableon company property or why theCompany's right to exercise dominion and control over itsproperty had to yield to such an employee right. Perhapsthe reason is self-evident or deemed to be such Thus,employees during lunch and rest periods and whenchanging clothes before and after work customarily doand are allowed to talk about baseball, football, sex, cars,domestic problems, Viet Nam, a loan of money, oranything elseTo prohibit only union talk, includingasking fellow employees to join a union, would thereforebe discriminatoryThis approach, however, does not tellus the basic reason why employees during rest and lunchperiods and when changing clothes in the plant can usecompany property to talk about unions and why they cansolicitother employees during such periods. Moreover,they can do these things despite a company rule thatprohibits,and is uniformly enforced against, withoutdisparity, all other solicitation in company propertyInitially, in the nonworking time situation that we arediscussing and which we believe was thePeytonsituation,the employees were on company property as a matter ofright.Theyweretherepursuanttothebasicemployer-employee relationshipwhich is essentially awork relationship.Therewas a mutual arrangementwhereby the employee came on the property to work, forinstance, from 8 a.m. to 4 p.m.; the employee was to workon property, facilities, and equipment provided by theemployer; the employees would receive wages and theemployer would receive the labor of the employee. Duringthiswork period which included perhaps 15 or 30 minutesof both prework and after work preparation, as well asrestand lunch periods, the Company had, in effect,dedicated its property or, at least part of it, to theemployer-employee relationship, including parking andother facilities, and also to the employees involved in thatrelationship from 8 to 4. During that period there was, aspreviously described, certain nonwork times, but all withinthe periphery of the particular work shift. The employeesare therefore present on the property as a matter of right"The Board concluded that the company rule was enacted and enforcedto prevent union organization and that the discharges were illegal Thecourt of appeals in its decision enforcing the Board's order said,"The ruleagainstsolicitation,thoughreasonableand in lawful form, wasadministerednotaccording to its terms but in an arbitrary anddiscriminatory manner."albeitsubjecttocompany supervision, control andpossiblydischargeand ejection if employer-employeeemployee work relationship is severed.In saying that the employer-employee relationship isessentially a work relationship, we are not speaking ofethicalorphilosophicalconcepts,butsimplyaredescribing a general reality in realistic terms.While anemployee remains an employee when he completes hiswork shift and leaves the plant, the employer-employeerelationship after work or before work is quiescent Theemployer remains obligated to the employee for wagesand other benefits that have accrued to the employeewhile the work relationship had been active but otherwisefew obligations or rights exist between the employer andemployee when the latter has completed his work and hasleft the plant The employee, having departed, may decidenot to return and may secure employment elsewhere. Or,when he leaves employer A's plant, he may have a secondjob at employer B's plant. Also, the employer may decideafter the employee has left his plant that he does not wishto have him return the next dayas anemployee and mayso advise him by telephone or otherwise. Rights andobligations between the employer and employee as towhat each may choose to do on his own time after thedaily work relationship at the plant has ended are virtuallynonexistentThis is also true of their respective propertyinterestsThe employer has no right of access to theemployee's home, car, or other property and if theemployee on his own time operates a private club, theemployer has no more right of access than any otherindividual. The same is true with respect to the employee.When the daily work relationship is completed and heleaves the plant, he has no right of access to theemployer's property, including the plant unless there is alegal basis for such access By reason of the fact that theemployee was properly in the plant during the daypursuant to the work relationship does not mean thatprivateproperty,theplant,wasconvertedintoemployer-employee community property, particularly notafter ,thedailywork relationship endedwiththeemployee's departure from the plantIn them$elves, the concept or fact that a person, anemployee, is on his own time, nonworking time, or that hehas certain statutory or constitutional rights, does notconfer a right of access to someone else's property. Aperson has a right to become a political candidate. Hedecides that he wishes to be a state senator. Aftercompleting his work in a plant from 8 a.m. to 4 p.m , hereturns to the plant at night, on his own time, walks inand solicits support and votes in the plant cafeteria fromemployees on the night shift who are on their lunchperiodThe employer asks him to leave and ejects him. Inour opinion, neither the fact that the individual is anemployee on the day shift, nor the fact that he is on hisown time, nor the exercise of his statutory orconstitutional right, accord him any right to be in theplant at night unless the employer grants him such a right.But suppose the employee in the above situation,instead of political campaigning, wishes to and does returnto the plant, not to prepare for or to go to work but toengage in union solicitation among the night shiftemployees. By what right is he entitled to enter the plantat night and if he is entitled to enter at that time, whatare his rights once he is in the plant?Before endeavoring to answer these questions, and wedo not propose to do so immediately, it is appropriate tofirstrefer to a related situation and pose the samequestions and endeavor to answer them. The related 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDsituation is that of the employee whose work shift is 8 to4 and the employee is in the plant 15-30 minutes beforestartingwork, and then is at work, including lunch andrest periods and then is still present for 15-30 minutesafterwork before leaving the plant This is the commonsituation of an employee being in the plant pursuant tothe work relationship which is, as we have observed, thebasic employer-employee relationship.We believe that thiswas the situation in thePeytoncase.The observation inthat case that nonworking time was the employee's owntime to use as he pleased was not made to justify theemployee'spresenceon employer property since hispresence was attributable to the normal work relationshipand required no other justification and was not challengedby the employer The reference to nonworking time wasdirected to the employee's rights on employer propertyonce the employee was rightfully on such propertypursuant to the normal work relationship. Accordingly,shortly before and after work on his shift, and during hislunch and rest periods, the employee had certain nonworktime which was his own to use as he wished, includingunion activity, since such nonwork periods are the normaltimes for employees, who are rightfully present in theplant, to associate and to communicate with each other,and to prevent such use of nonwork time for unionactivitymateriallynegates the rights guaranteed bySection 7 of the Act.TheRepublic Aviationcase is a basic case in the areawithwhich we are concerned.21 It has been cited forvarious propositions and it merits close attention as towhat it involved and what it stands forThe case concerned an established employer ruleagainst solicitation of any type in the plant or office Anemployee was discharged for passing out union cards toemployees on his own time during lunch periods Amongother things the Board had ordered reinstatement of theemployees and rescission of the rule against solicitationinsofar as it prohibits union activity and solicitation oncompany property during the employees' own time. Beforethe Supreme Court, the Company argued that there wasno evidence in the record that the company rule interferedwithanddiscouragedunionorganizationinthecircumstances shown in the record and that the Boardcould not substitute its knowledge of the facts of industrialrelations for substantive evidence.22Responding to thisargument, the court said, in effect, it is true that there wasno evidence that as a result of the company rule unionorganization was stultified or made ineffective or couldnotbe carried on effectively off company property"Neither in theRepublicnor theLe Tourneaucases can itproperly be said that there was evidence or a finding thatthe plant's physical location made solicitation away fromcompany property ineffective to reach prospective unionmembers. Neither of these is like a mining or lumbercamp where the employees pass their rest as well as theirwork time on the employer's premises so that unionorganizationmust proceed upon the employer's premisesor be seriously handicapped [p. 798-799]."2J However, thecourt then went on to describe the nature of theadministrative law procedure under the Act, including thetaking of evidenceinanadversary proceeding. "Such arequirement does not go beyond the necessity for theproductionof evidential facts, however, and compelevidence as to the results which may flow from such facts... . An administrative agency . . . after hearings . . .11Republic AviationCorpvN L R B. N L R B v Le Tourneau CoOf Georgia324 US 793may infer within the limits of the inquiry from the provenfacts such conclusions as reasonably may be based uponthe facts proven."The court had initially stated that the case involved the"working out an adjustment between the undisputed rightto self-organization assured to employees ..and theequallyundisputedrightofemployers tomaintaindiscipline in their establishments." There was no problemin theRepubliccase or inPeytonof the employee beingproperly present in the plant The employee was therepursuant to the work relationship and it was hissolicitation on nonworking time during his lunch periodthat was involved. The court then went on and recognizedthat, although the employee was properly in the plant andhad solicited on his own time, there still remained thequestion of why his right to engage in union activityentitled him to do so on company property and why a rulepreventing him from doing so interfered with his rightsunder the Act. In answering this question the court saidthat the use of company property for the solicitation couldnot be justified on the basis that the plant was like amining or lumber camp where the employees lived andworked in a company compound so that any effectiveunion activity had to take place on company propertyThe court also said that there was no direct evidence thattheplant'sphysical location rendered solicitation offcompany property ineffective. But the court stated thatthe Board could infer from the evidence, coupled with theBoard's specialized knowledge of industrial relations, thatthe company rule was an unreasonable impediment to theexerciseof employee rights. The evidence and thereasoning on which the Board could and did reach such aconclusion are then described by the court as follows:The court's own description of the evidence was quitelimited.Itsaid that "the evidence showed" that theCompany in 1943 was "a nonurban manufacturingestablishment which employed thousands. It was growingrapidly.Trains and automobiles gathered daily, manyempolyees for the plant from an area on Long Island,certainly longer than walking distance. The rule againstsolicitationwasintroducedinevidenceandthecircumstances of its violation by the dismissed employeeafter warning was detailed." The court then resumed andsaid,"The IntermediateReport[TrialExaminer'sDecision] in theRepublic Aviationcase [citation] set outthe reason why the rule against solicitation was consideredinimical to the right of organization. This was approvedby the Board." The court in connection with the foregoingobservations quoted the Intermediate Report:[The portion of the Report preceding the quoted parthad described the long distances and so forth thatemployees traveled to come to the plant. This hadevidently served as the basis for the Court's own briefdescription of the plant situation which appears above]Thus, under the conditions obtaining in February 1943,theRespondent's employees, working long hours inplant engaged entirely in war production and expandingwith extreme rapidity, were entirely deprived of theirnormal right to "full freedom of association" in theplanton their own time, the very time and placeuniquely appropriate and almost solely available tothem therefor. The Respondent's rule is therefore in"P 798"The General Counselcites this statement in hisbrief for the propositionthat the court considered such matters irrelevantin that caseWe believethe citation is taken outof context by the General Counsel and for thisreason we have gone into some detail DIAMOND SHAMROCK CO.271clearderogationof the rights of its employeesguaranteed by the Act.Itisquite clear that when the court said that theIntermediateReport "set out the reason why the ruleagainst solicitation was considered inimical to the right oforganization" and also stated that "This was approved bythe Board" and then proceeded to quote the IntermediateReport as above, that the court considered the approachand the reasoning in the Report, as quoted, to be thereason for striking down the company rule and that thecourt concurred in that approach and reasoning.While it is true, as the court said, that the Board hadaffirmed the Intermediate Report in the conclusion thatthe no-solicitation rule was illegal and that the Board didnot criticize or repudiate the reasoning in the IntermediateReport, the Board's opinion in itself was brief. The Board,in fact, regarding the no-solicitation rule, simply said that"it is now established that, in the absence of specialcircumstances,aruleprohibitingunionactivityoncompany property outside of working time constitutes anunreasonable impediment to organization" . . the recorddiscloses no special circumstances and the Respondentadvances no cogentreason,warranting extension of theprohibition to nonworking time, when production andefficiencycouldnotnormallybeaffectedby unionactivity." The court, however, did not quote the foregoingfrom the Board's opinion but instead stated that theIntermediate Report, as quoted by the court, and whichthe court said had been approved by the Board and whichwas a constituent part of what may be regarded as theBoard decision in the case, "set out the reason why therule against solicitation was considered inimical to theright of organization."Our next consideration is, how did the court inRepublicregardthePeytonPackingdoctrineorproposition and what was its approach to thePevlondoctrineThe court first adverted to thePeytoncase after all theforegoing portions of its opinion which we have describedup to this point. The court referred toPeytonas one ofthe "authorities" cited by the Board in bothRepublicandinLe TourneauThe court said that "in these cases,"Republicand inLe Tourneau,there had been adequateexplication of the theory upon which violations of the Acthad been found (p. 803) Moreover, said the court, notonly had the theory regarding "rules against solicitationor prohibitionsagainstthe wearing of union insignia" (thelatteraspect being another facet of theRepubliccase)been "sufficiently expressed" "but insofar as rules againstsolicitation are concerned,"" the Board had "expressedthe requirements of proof which it considered appropriatetooutweigh or overcome the presumption as to rulesagainst solicitation," the court here citingPeyton PackingThe presumption inPeyton Packing,said the court,"Like a statutory presumption or one established byregulation, the validity, perhaps in a varying degree,depends upon the rationality between what is proved andwhat is inferred " In short, the circumstances or facts inRepublicandLeTourneau(whatwasproved)demonstrated the rationality of thePeytonpresumption(whatwas inferred), i e , that the companies' rulesconstituted unreasonable impediments to the exercise ofemployee rights under Section 7 of the Act. The court, inour opinion, therefore, did not regard thePeytondoctrineorpresumption as havinga per sestatusbutasapresumption dependent upon the facts in two cases whichdidwarrant the conclusion on inference as drawn inPeytonthat the rules against solicitation in the cases wereanunwarranted inference with employee rightsThisperhapsexplainswhy the court had quoted theIntermediate Report in containing as it did an explanationof the factual situation in the case, saying that the Report"set out the reason why the rule against solicitation wasconsidered inimical to the right of organization." TheBoard'sLe Tourneaudecision,alsoaswe shall see,contained a full explanation of the factual situation in thecase,comparable to the Trial Examiner's Report inRepublic,and did not treat thePeytondoctrineorpresumption asa per sepresumption.One of the cases cited by the court wasMobile, J &KCRR vTurnipseed,219 U.S. 35, 43. The statute in thatcase provided that evidence of injury from the operationof a train created an inference of negligence on the part ofthe railroadThe court said that the lower court "hasdeclared that the effect of the statute is to create apresumption of liability, giving to it thereby, an effect inexcess of a mere temporary inference of fact . .Theonly legal effect of the inference is to cast upon therailroad company the duty of producing some evidence tothe contrary.When that is done the inference is at an endand the question of negligence is for the jury upon all ofthe evidence.a .presumption . . must not, underguise of regulating the presentation of evidence, operate topreclude the party from the right to present his defense tothe main fact thus presumed."In another case cited inRepublicandLe Tourneau,namely,Western & A & R Co v. Henderson.279 U S639, the Court distinguished theMobilecase, above, bysaying that there the statute created merely a temporaryinference of fact that vanished upon the introduction ofopposing evidence But, here, said the court inWestern,the statute as construed by the lower court "creates aninference that is given the effect of evidence to be weighedagainst opposing testimony and is to prevail unless such[opposing]testimonyisfoundbythejurytopreponderate "TheSupremeCourtrejectedthisapproach.The above two cases in their approach to presumptionsare far from the acceptance ofa per sepresumption.Weregard the fact that the court inRepubliccited these casesin connection with its own statements regardingPeytonasbeing a fact of some significance.It appears therefore that the court inRepublicandLeTourneaufound the explanation of the particular facts inthose cases sufficient to support thePeytonpresumption.The court also said that the companies could have movedtointroduceadditionalevidence"toshow unusualcircumstances" in their plants but did not do so. In short,the companies could have attacked the presumption of"In the Examiner's opinion,the court'sreference to "rules againstsolicitation"referred to bothRepublicandLe TourneauThe employee inRepublichad been discharged for violating a no-solicitation rule by passingout union application cards during his lunch period InLe Tourneau. ano-distribution rule was violated by distribution of union leaflets by oneemployee during his lunch period and by another as he was leaving theplant after completing his day's workWe believe that the court treatedboth rules as rules against solicitation and its decision does not distinguishthe rules The portion of the Board'sLe Tourneaudecision that the courthad earlier referred to made two references to "a rule prohibiting unionsolicitation"and it was equally clear that theRepubliccase involved a ruleagainst solicitationAs far as the court's decision indicated,the courtconsidered two legal situations, (I) the no-solicitation rule inRepublicandLe Tourneauand (2)theRepublicprohibition of union stewards wearingunion buttons while at work"The Board citedPeytonPackingand other cases 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDPeyton that their no-solicitation rules interfered withemployee rights under Section 7 by showing, apparently,that the conditions in the plants, their physical locationetc.,were not such that the plant rules precluded theemployees from equally effective organizational activitieselsewhere. The statement inPeytonthat the presumptionprevailed absent a showing by the employer that its rulewas necessary to maintain production and discipline goestoanotherpointandnottothevalidityof thepresumption which was what the court inRepublicandLeTourneauwas speaking about when it said that theexplication of the facts inRepublicandLe Tourneausupported the presumption.Production and disciplinehave no bearing on the presumption that the effect of thecompany rules was to interfere with employee rightsInterference with production and discipline would pose thequestion that, assuming the rules did interfere withemployee rights, the exercise of those rights would somaterially interfere with production and discipline, thatthe employee rights should not prevailThis is a differentmatter than challenging thePeytonpresumption that therules constituted interferenceper seAlthough we have described the court decision in bothRepublicandLe Tourneauand, while the factual situationinRepublic that the court said explicated the reasons whythe company rule in that case interfered with employeerightsas found by the Examiner and the Board wassufficiently clear from the quotation by the court of theRepublicfacts,the same cannot be said of theLeTourneaufactual situation regarding the same aspect, atleast in the court decisionWe therefore briefly describethe Board's decision inLe Tourneauinwhich the courtsaid "the discussion of the reasons underlying the findings[of interference] . .[were] . . . "more extended."LeTourneauinvolveda company rule prohibitingdistribution of literature on company property EmployeeA finished his day's work and boarded a bus in thecompany parking lot preparatory to leaving,Hedistributed union handbills to persons in the bus and alsohanded out handbills through the bus window to personsstanding in the parking lot. He was suspended for thisconduct Employee B placed union handbills on cars in thecompany parking lot during his lunch period and he wassuspended. The Trial Examiner found no violation of theAct. The Board reversed The Board recognized that "anevaluation of conflicting rights ..[was involved], theemployer's right to regulate the use of hisownpropertyas against the employee's right. to selt-organization,.." The Board cited a court of appeals case where thecourthad said that sometimes some dislocation ofproperty rights may have to occur to safeguard rightsunder the Act (the cited case was one where the court ofappeals held that an owner of an oil tanker was requiredto issue passes to union representatives to enable them toboard the vessel to talk to employees but the court heldthat the passes were to be forfeited if the holders usedtheiraccesstothevesseleithertosolicitunionmembership or to collect dues) The Board went on to citethePeytondoctrineand said that "In view of theforegoingwell-establishedprinciples, the sole questionconfronting us is whether, under the circumstances of theinstant case.the rule.constitutes a seriousimpediment to the freedom of communication which isessential to the exercise of the right to self-organization . .To what extent then does the respondent's rule impedethe effective exercise of the right to self-organization?"The Board then answered its question by referring to thefact that the plant was on 6,000 acres of companyproperty, that the plant gate which was in the fenceenclosing the buildings and parking lot was 100 feet fromthe highway on company property, that the majority ofthe employees entered cars or buses on company propertyand "presumably speed homeward without ever settingfooton the highwayDistributionof literature toemployees is rendered virtually impossible under thesecircumstances, and it is an inescapable conclusion thatself-organization is consequently seriously impeded.weare convinced and find" that the company rule is ". . anunreasonable impedimentto the exercise ofemployees' right to self-organization.. . "After, expressing itself as described above, in what weregard as the crux of the decision, the Board then dealtwith some contentions of the company, including theargument that the rule was a reasonable one designed toprevent littering of the plantThe Board acknowledgedthat it had accorded recognition to such a justification intheTabin-Pickescase but did not consider it applicable totheLe Tourneaufactsbecause in theTabincase theemployees could effectively distribute literature at theplant gates "Moreover," said the Board, "considerationsof efficiency and order which may be deemed of firstimportance within buildings where production is beingcarried on, do not have the same force in the case ofparking lots."NLRB v. Babcock & Wilcox Co..351U.S 105,involved an employer prohibition of distribution of unionliteraturebynonemployeeunionorganizersonemployer-owned parking lots.26 The court said that theBoard's finding that the employer had violated Section8(a)(l) of the Act was "placed on the Labor Board'sdetermination inLe Tourneau" where "the Boardbalanced the conflicting interests of employees . . . withthe employer's right to control the use of his property andfound the former more essentialin the circumstances ofthatcase "Z"The court then quoted at length the Board'sexplication of the circumstances inLe Tourneau,includingthe physical location of the plant and highways and soforth which we have described aboveFollowing the quotation from the Board'sLe Tourneaudecision, the Court said that the Board had recognized inthat case "that the employer could restrict employee'sunionactivitieswhennecessarytomaintainplantdiscipline or production" but that on all the circumstancesand facts in that case the Board had concluded that theemployer rule "placed an unreasonable impediment on thefreedom of communication essential to the exercise of itsemployees right to self-organization. This court affirmedthe Board," citing theRepublic - Le TourneaucaseThe Examiner submits that what the Court said inLeTourneauand what it said inBabcockaboutLe Tourneauwas the same thing. In neither instance did the Court treatthePeytonpresumption asa per sepresumption but asone to be supported and explicated by the facts in theparticular case.Also that the reference to the recognizedfactthatan employer may restrict employee unionactivitieswhen necessary to maintain plant discipline orproductionwas not a reference to an element in thePeytonpresumption because the latter was dependent onthe facts and circumstances in the case(Republic and LeTourneau)as explicatedThe reference to production anddiscipline referred to a situation where the presumptionthat the company rule unreasonably impeded the exerciseofemployee rights to self organization had been"There were several cases involving different companies before the court"Emphasis supplied DIAMOND SHAMROCK CO.273established and explicated on the facts in the case andtherefore there was a conflict between employee rights andcompany property rightsInsuch a situation thecompany rights were obliged to yield to employee rightsabsent a showing that the exercise of company rights wasnecessary to maintain production and discipline.The court inBabcocknext observed that the Board hadapplied "its reasoning in theLe Tourneaucase" to theyBabcocksituation28 and "the Board has set out the factsthatsupport its conclusions as to the necessity forallowing nonemployee union organizers to distribute unionliterature on the company's property In essence they arethat nonemployee union representatives, if barred, wouldhave to use personal contacts on streets or at home,telephones, letters or advertised meetings to get in touchwith employees." The court commented that "the force ofthis position in respect to employees isolated from normalcontacts has been recognized by this court - [citingRepublic/ 19However, the court made it clear later in itsdecision (p. 113) that it did not consider that theBabcocksituationwas one where the employees were "isolatedfrom normal contacts" or where "the location of the plantand the living quarters of the employees place theemployees beyond the reach of reasonable union efforts tocommunicate with them " The court said "No suchconditions are shown in these records The plants are closeto small well-settled communities where a large percentageof the employees live The usual methods of impartinginformation are availableThe various instruments ofpublicityareathandThough the quarters of theemployees are scattered they are in reasonable reach."The principal thrust of the court'sopinionwas that theBoard had failed to distinguish rules of law applicable toemployees and those applicable to nonemployees. Thecourt held that the employer could post his propertyagainst nonemployee distribution of union literature ifreasonable efforts by the Union through other availablechannelsof communication will enable it to reachemployees and if the employer's rule does not discriminateby allowing other distribution. Only where "the locationof the plant and the living quarters of the employees placeemployees beyond the reach of reasonable union efforts tocommunicate with them" must the employer "allow theUnion to approach his employees on his property"because,as to nonemployee union organizers, "Theiraccess to company property is governed by a differentconsideration" than the access to employer property byemployees and the rights of employees thereon. And inthis context the court said that "no restriction may beplaced on the employees' right to self-organization amongthemselves, unless the employer can demonstrate that arestrictionisnecessarytomaintainproductionordiscipline" [citingRepublic] 3°"The location of the plant and various conditions of employeetransportation to and from the plant had been described in the Board'sBabcock decisionAfter noting such facts,the court said that the onlypublic place in the immediate vicinity of the plant was a small area wherea driveway crossed the public right of way, "Because of the trafficconditions at that place the Board found it practically impossible for unionorganizers to distribute leaflets safely to employees in motors as they enteror leave the[parking] lot " The plant was on 100 acres about a mile froma community of 21,000 About 40 percent of the 500 employees lived inthat town and the remainder lived within a 30-mile radiusMore than 90percent of the employees drove to work"The official citation of theRepublic-Le Tourneauis,of course,Republic Aviation Corporation vN L R B,but it is apparent that thecourt inBabcockwas citing LeTourneauorLe Tourneau and Republicand notRepublicalone"It is to be borne in mind that earlier, inBabcock,the court had citedIt is our opinion that the last mention quotation above,with the supporting citation toRepublic,since it alsoappears inRepublicwhere the court quoted thePeytonPackingdecision, is still theRepublicdecision as we havedescribed itTheRepublicdecisionstands for no more orno less than it did when issued Indeed the court inBabcocksaid that the Board's position inBabcockthat itwas necessary to allow union organizers to have access toemployer property was sound enough in the respect that"the force of this position in respect to employees isolatedfromnormal contacts [as inRepublicand inLeTourneau/has been recognized by this Court - ," citingRepublicThe case ofN L R B v United Steelworkers ofAmerica, CIO.357U S 357, involved two cases, onebeing theNutone. Inc ,case and the other theAvondaleMillscase. The Court said that "these two cases. .arecontrolled by the same considerations and will be disposedof in a single opinion " InNutonethe company, whileitselfdistributingantiunion literature to employees oncompany property, enforceditsrule againstemployeespostingsignsordistributing literatureoncompanyproperty or soliciting on company time and proclaimedthat the rule applied to all employees whether for oragainst the Union The Board dismissed the complaintallegation that the company had discriminatorily enforced"its no-solicitation rule" The Court of Appeals held thatitwas an unfair labor practice for the company "toprohibit the distribution of organizational literature oncompany property during nonworking hours while thecompany was itself distributinganti-unionliterature " TheSupreme Court reversed the court of appeals on thisholding. InAvondale,the company discharged employeesfor violation of a rule prohibitingsolicitationin the plantduring working time.32 The Board held that the evidenceshowed that the rule had been promulgated or invoked tointerfere with employeeorganizationalrights and orderedreinstatement.The court of appeals found insufficientevidence of discrimination in the application of the ruleand reversed the Board on this point The Supreme Courtaffirmed the court of appeals.In dealing with the relatively limited issue in the cases,the Supreme Court said that there was no evidence thatthe employees had asked the company to make anexception to allow "pro-union solicitation" by using as anargument the fact that the employer himself was engagedin "anti-unionsolicitation"; nor had theBoardconcludedfrom its experience that such a request would have beenfutile,according to the court The court then stated (pNo attempt was made in either of these cases to make ashowing that the no-solicitation rules [it is apparent thatthe court regarded the company rules in both cases asno-solicitationrules] truly diminished the ability of thelabor organizations involved to carry their message tothe employees [through other employees, since bothcases involved the application of the company rules toemployees ] Just as that is a vitalconsideration indetermining the validity of a no-solicitation rule, seeRepublicAviationCorp[citation];N L R B vBabcock & Wilcox[citation],itishighly relevant indetermining whether a valid rule has been fairly appliedRepublicas a case involving"employees isolated fromnormal contacts "Presumably, subsequent citationsofRepublicinBabcockimpliedlyincluded thisbasic characteristicofRepublic"The language and characterizationare the court's3115 NLRB 840, 841 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDTheBoard in determining whether or not theenforcement of such a [no-solicitation] rule in thecircumstances of an individual case is an unfair laborpractice,may find relative alternative channels availablefor communications on the right to organize. When thisimportant issue is not even raised before the Board andno evidence bearing on it adduced, the concrete basisforappraising the significances of the employees'conduct is wanting.Chief JusticeWarren and Justices Black and Douglasdissented in part and concurred in part. The dissent statedthat "In contrast toBabcockandRepublic Aviationwearenotconcernedherewith the validity of these[company] rulesper seThe no-solicitation rule here maywell be valid if fairly applied." The Chief Justice thenwent on to find that while the employer was engaged inhisown antiunion program on company property andtime, his denial of permission for comparable prounionsolicitation was illegal and in violation of Section 8(a)(1).In the course of the dissent, reference was made to thefact that one circumstance "on which the majority relies isthe failure of the Board to make findings that reasonablealternatives were not open to the Union in the face of theno-solicitation rule.Admittedly, evidence and findings ofthis nature were elements in cases where the validity ofemployer no-solicitation and no-distribution rules was inissue. [SeeBabcockandRepubliccitations.]However,there has heretofore been no indication that such evidenceand findings were indispensable elements to every case inwhich these employer rules were being examined."To support the last mentioned statement, the dissentappended a footnote wherein it said that "In the opinioninRepublic Aviationall that appears is that the companywas a large nonurban manufacturer, many of whoseemployees lived at great distances greater than walkingdistance from the plant in the Long Island area."Itistrue that theRepublicopinion did contain astatement to the foregoing effect but as the Examiner haspointed out previously, the court inRepublicstated that"the Intermediate Report in theRepublic Aviationcase . .set out the reasons why the rule against solicitation wasconsidered inimical to the right of organization" and thecourtquoted from the Report. The Report was anexplication of many details of location, travel and so forththat led to the conclusion that the employees by reason ofthe company rule were deprived of normal communicationin the plant on their own time, "the very time and placeuniquely appropriate and almost solely available to themtherefore."The Board's decision inLe Tourneaualsocontained a detailed description of the plant location,accessibility, travel and so forth that led to the conclusionthatthecompanyruleunreasonablyimpededcommunication. Both inRepublicand inBabcockinreference toRepublic,the court referred to the isolationof the employees in theRepublicand in theLe Tourneauplants.The dissent inSteelworkers.continuing its footnote,then states that theRepublicdecision said that "noevidence was offered that any unusual conditions existedinlabor relations, the plant location or otherwise tosupport any contention that conditions at this plant[Republic!differed from those normally occurring at anyother large establishment "As the Examiner reads the three paragraphs of theRepublicdecision in which all of the foregoing appear, itis this:(1)The court said thatRepublicwas in 1943 anonurban establishment which employed thousands andtrains and cars brought employees to the plantdaily fromallover Long Island."We regard this as introductory bythe court of the general picture of the case beforeit.Thisis confirmed by the fact that the'next sentence states that"the rule against solicitation was introduced in evidenceand the circumstances of its violationby thedismissedemployee after warning was detailed."This concludedwhat we have numbered the first paragraph(2)The next paragraph began,"as to the employeeswho were discharged for wearing the buttons of a unionsteward.."and continued on this aspect of the case.The court dealt with the company contention that astewardwasaunionrepresentativetodealwithmanagement after the union was recognized and that thecompany would be violating its neutrality if it permittedthedisplayof such buttons before the union wasrecognized(3)The court then said in the next paragraph, inresponse to the company contention, above, regardingbuttons, in our opinion,that, in effect,the company'scontention was of an esoteric nature a9d not a descriptionof how such buttons would normally be regarded. Thus,said the court,"no evidence was offered that any unusualconditions existed in labor relations,the plant location orotherwise to support any contention that conditions at thisplant differed from those occurring normally at any otherlarge establishment "An alternative interpretation of the quoted paragraphabove is suggested by the paragraph that immediatelyfollowed it,and wherein it was stated thatLe Tourneauwas also devoid "of special circumstances" since theevidence"tends to prove the simple facts heretofore setout as to the circumstances surrounding the discharge ofthe two employees for distributing union circulars." Thecourt had shortly before said that inRepublic"thecircumstances of its[the rule's] violationby thedismissedafter warning was detailed"and so perhaps the paragraphstating that"No evidence was offered that any unusualconditionsexistedinlaborrelations,theplantorotherwise."was referring simply to the fact that thecircumstances of the discharges in both cases involved nospecial circumstances from the company standpoint orfrom the Board's standpoint other than the validity of therulesThe dissent in Steelworkers also stated that the court inRepublicquotedPeyton Packingwith approval althoughPeytondid not contain the evidence and findings that themajoritysaidwerenecessary inSteelworkersTheExaminer has earlier described in detail how, in hisopinion, the court decision inRepublicreveals the court'sapproach toPeytoninRepublicIn any event, it isreasonably apparent that the majority inSteelworkersinterpretedRepublicand that case's treatment of thePeytondoctrine in a manner different from the minorityview.N L R.B v United AircraftCorporation,324 F 2d 128(C A 2), cert denied 376 U S 951, is a case in whichtherewas a company rule prohibiting employees Iromdistributingunion literature ontheirown times innonworkingareas of theplant 70Among other things, the"This statement was four paragraphs before the court went to the detailsof theIntermediateReport that "set out the reason why the rule"frustrated organization"Respondent had at one time permitted employees, before reporting towork,to distribute union leaflets at two tunnel entrances to the plant thatemployees customarily used to get to work after parking their cars onadjacent parking lots Thereafter the company barred such activity from its DIAMOND SHAMROCK CO.275Court observed that the Company contended that theBoard, in finding the rule illegal, "erred in failing tocomsider, in evaluating the no-solicitation rule, whetherthe employees have alternative means of communication "The Court held that inRepublicthePeyton Packingpresumption was approved and, in effect, that since thePeytonpresumption "was independent of the existence ofalternativemeans of communication," this was whatRepublicstood for " Later in its Opinion, the courtdiscussedvarious cases includingSteelworkersSinceSteelworkersor any other case is the majority opinion inthe case, and since the majority had interpretedRepublicquitedifferently than had the dissent, the Court ofAppeals inUnited Aircraftdisposed ofSteelworkersas acase not involving "the validity of a no-solicitation rule"but rather a:; one where the employer enforced the rule asto union solicitation of employees while violating the ruleitselfbyantiunionsolicitation.Therefore,when themajority inSteelworkerssaidthatthequestionofavailable alternatives for union solicitation other than oncompany property was relevant, the statement did notpertain to the validity of the rule and, presumably, theSteelworkers'case statement by the majority about therelevancyofalternativesonthequestionofano-solicitation rule's validity was dictum in the view of thecourt of appeals inUnited AircraftSince the facts andissues in the case did not change, it is not readilyperceivedwhy the dissent inSteelworkers,disagreeingwith what the majority had said about the relevant factorsin determining a rule's validity, was any less a dictum butneverthelessmerited being cited twice by the court ofappeals in its decision inUnited AircraftWhileit istrue that inSteelworkersthe issue was notthevalidityof the rules, the Court's decision quitedefinitely,we believe, stated, in effect, thatRepublicandBabcockhad held that in determining the validity of ano-solicitation rule the effect of the rule on the ability ofemployees and/or unions to communicate was a relevantconsideration, indeed "a vital consideration" and that theavailabilityofalternativechannelsof communicationbears directly on the matter of ability to communicatewhen a company rule forbids communication on companyproperty. Just as, or since, the foregoing was central andvital to the question of the validity of a company rule, thecourt held that it was highly relevant to the determinationwhether a valid rule had been fairly applied In fact, themajority indicates that what it, in effect, described as theholding in theRepubliccase was the source of the legaldoctrine that it was applying inSteelworkersto the factsinSteelworkersThe dissent understood what the majorityhad said and replied that, although "evidence and findingsof this nature [that reasonable alternatives to solicitationon company property] were elements" in[BabcockandRepublic J,there had been not been "heretofore" (prior tothemajority decision inSteelworkers)an indication thatevidence and findings on the availability of alternativeswas essential. The dissent then undertook to illustrate thisposition by quotations from, and statements about, theopinion inRepublicWe have previously given thesedetails, above.Although the Court of Appeals inUnited AircraftsaidthatRepublicadopted and approved thePeyton Packingpresumption and doctrine, the Court of Appeals also wenton to say that "Reason and sound administrative policy"supported the Supreme Court inRepublicin its "approvalof thePeyton Packing Co.formulation."In effect, the explication inUnited Aircraftis that thesuperior effectiveness, economy, and convenience of unionsolicitationby employees among fellow employees oncompany property when they are on nonworking timesupports thePeytonformulation'36 and tips the balancebetween employee rights and employer property rights infavor of the former unless the employer can show that hisno solicitation rule is necessary to maintain production ordiscipline.At this point we make only one observationabout the foregoing explication and justification of thePeytonpresumption and that is that, in our opinion, theSupremeCourt,eitherinRepublic,Babcock,orSteelworkers,hasneveradoptedorapproved thisexplicationoran explication along these lines. Theexplication inRepublicandLe Tourneaufor the validityof thePeytonpresumptionwas the isolated physicallocation of the plants, the scattered and distant abodes ofemployees, the extensive use of automobiles and relatedfactors,alladding up to no reasonable alternatives toallowing communication among employees in the plant ontheir own time.Babcockaffirmed thatRepublicwas anisolated plant situation as didSteelworkers,with thelatter spelling out thatRepublichad required and thatSteelworkersrequires the consideration of whether therewere alternativemeans of communication on unionmatters if the use of plant property for such purposes wasbarred by the employerAfter setting forth the explication that we havedescribed above, the Court inUnitedsaid: "Even apartfrom considerations involving the remoteness of theexistence of realistic alternatives, we feel that the Board'sposition [inPeyton]is sound." The court then quoted thePeytonformulation from thePeytondecision. The courtnext said that "The Board is manifestly correct .property rights [cannot] be used arbitrarily or capriciouslyto restrict a worker's freedom of association or expression[citing the dissent inSteelworkers/.It is inevitable thatthe thrust of an organizational drive would be blunted byrules which cut into a worker's use of his own time "In this connection, since the court quoted thePeytondecision, it is helpful to briefly summarize again whatPeytonsaid.Afterstatingthat,presumptively,anemployer could prohibit union solicitation on workinghours, the Board said that "It is no less true that outsideworking hours . . is an employee's time to use as hewisheswithoutunreasonable restraint,although theemployee is on company property. . . . Such a rule[prohibitingunionsolicitationbyanemployeeonnonworking time on company property] must be presumedto, be an unreasonable impediment to self organization andtherefore discriminatory in the absence of evidence thatspecial circumstances make the rule necessary to maintainproduction or discipline."Peytoncontains two propositions on the subject ofemployee nonworking time on company property: (1) Anemployee can, without unreasonable restraint, do what hewishes on his nonworking time on company property;therefore (2) a rule prohibiting union solicitation onpremises because,inter alia,the leaflets were highly critical of food in theplant cafeteriaAdditional reasons for the rule were also presented to theBoard andthe Court"On this point,the Court referred for support to the dissenting opinioninSteelworkers,above'.inSteelworkers,the courtsaid,"Of coursethe [no-solicitation] ruleshad the effect of closing off one channel of communication but the TaftHartley Act does notcommand that labor organizations,as a matter ofabstract law, under allcircumstances,be protectedin theuse of everypossible meansof reachingthe mindsof individual workers" 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompany property is presumptively an unreasonableimpediment to self-organization absent justification by thenecessity of such a rule for maintaining production ordiscipline.Is proposition (1) a self-evident proposition requiring noexplication?On company property, on an employee'snonworking time, the employer can prohibit card playingor other activities; he can prohibit an employee from usingthe executive restrooms or dining room;he can requirethat safety shoes be worn at all times by employees oncompany property, including rest and lunch periods; hecan require or prohibit any number of things byemployees on company property and on nonworking timeon such property; before the Act the employer couldprohibit all solicitation on company property; under theAct the employer can prohibit all solicitation on companyproperty(except union solicitation and this is of coursepartofwhatwe are considering in thus examiningPeyton)What can we find in thePeytonformulation tosupport proposition (1) that an employee can do as hewishes on his own time on company property. Unless thepropositionbe regarded as self-evident requiring noexplication, we would have to turn to proposition (2) tosupport proposition (1). In effect, this is to argue thatproposition(1)istruebecause presumptively a ruleprohibitingunion solicitation on nonworking time oncompany property unreasonably impeded self-organizationand therefore proposition (1) is true that an employee oncompany property on his own time can do as he wishesBut what supports proposition (2) that presumptively a nosolicitation rule as to an employee's nonworking timeunreasonably impedes organization? The only answer inPeytonisapparently that because proposition (1) is true,that an employee can do as he wishes on his own time oncompany property, then proposition (2) is trueWe believesome explication is required if we are to emerge from thiscircle.ThePeytonformulation uses as a premise the statementthat an employee can do as he wishes on his own time oncompany property and from this premise enunciates apresumption that, if a company prohibits employees fromdoing what they wish on their own time regarding unionorganization,then the rule or prohibition unreasonablyimpedes self organization.Under the purePeytondoctrine, neither the premise not the presumption flowingfrom the premise need be established by evidence. If theGeneral Counsel introduces evidence that the employer,pursuant to a no-solicitation rule on company property,discharges an employee for union solicitation on companyproperty on his own time, there is a violation of Section8(a)(1) under thePevtondoctrine unless the employer canestablishthattherulewas necessary to maintainproduction and disciplineIn the Examiner's opinion, the Supreme Court inRepublic,and inBabcockandSteelworkers,wherein thelatter two cases cited and characterizedRepublic,has notdecided a case on the basicPevtondoctrine although thecourt has cited and quotedPeytonat various times in thedecisions.With little or no attention to the premise inPeytonfrom which thePeytonpresumption flowed, thecourt inRepublictested the presumption against thefactual evidence in bothRepublicandLe TourneauThevalidity of the presumption, said the court, "depends uponthe rationality of what is proved and what is inferred[what is presumed]." The court then made it clear thatwhat was proved in both cases (and this was the evidencein both cases) was that the plants were physically isolatedand that the employees came to the plants from manyscattered locations involving substantial distance andtravel, so that if the employees were prohibited fromnormal communication with each other on their own timein the plant on matters of union organization they werebeing unreasonably impeded in the exercise of their rightsto self-organization under the Act. The court thereforeconcludedthatthePeytonpresumption,thatano-solicitationruleapplied to company property onnonwork time was an unreasonable impediment toself-organization,was valied and applicable toRepublicandLe TourneauInBabcock,the court said that theproblemof communication had been recognized inRepublic,inBabcock,and also inSteelworkers,theavailabilityorunavailabilityof"relativealternativechannels available got communications on the right toorganize"was a relevant and material consideration "indeterminingwhether or not the enforcement of such[no-solicitation] rule in the circumstances of an individualcase is an unfair labor practice .. .For adoption of the "pure"Peytondoctrine, therefore.we cannot,in the Examiner's opinion,turn to the existingSupreme Court decisionsWe must resort to the Court ofAppeals inUnited Aircraftfor an example of espousaland adoption of thePevtondoctrine in its pristine form.The court, in effect, there stated, as we have seen, thatinallsituations there were no realistic alternatives interms of convenience, effectiveness, and economy to unionsolicitation by employees on their own time on companyproperty.Thecourtexplicateditsconvenience,effectiveness, and economy contentions. This is not purePeytonismsince presumably if, in a particular case anemployercontendedandprovedthatconvenience,economy and effectiveness in self-organization were notadverselyaffectedbyhisno-solicitationrule,thecontention would fail. And at least the matter would haveto be litigated.However, the court went on to state that even apartfromwhether there were no realistic alternatives tosolicitation on company property on employees' own time,"the Board's position [inPevton/issound." The courtsaidthat"Itisinevitablethatthethrustofanorganizational drive would be blunted by rules which cutinto a worker's use of his own time...."Even apart from the fact thatPeytonisanexistingBoard decision, we have not disagreed with thePeytonprinciplethat,contrastedwith"working time," anemployee's "time outside working hours, whether beforeor after work, or during luncheon or rest periods, is anemployee's time to use as he wishes without unreasonablerestraint although the employee is on company property."The problem has been, as we see it, that the foregoingpremise was not explicated by the Board inPevtonandthat little or no attention has been paid to the premise byeither the Board or the courts. If the premise is selfevident or accepted as true, with or without explication orrationale, then the rest of thePeytonformulation follows,namely, that a rule prohibiting employees from using theirown time, if they wish to use their own time for unionactivity,prima facieinterfereswith employee rightsguaranteed in Section7Thepremise is actually apresumption, a general proposition requiring no proof inthe individual case if the Board and the courts once acceptthe premise.With such a premise or presumption, theonly evidence necessary to establish a violation of Section8(a)(1) is proof that the employer maintains a ruleprohibitingsolicitationordistributiononcompanyproperty on employees' nonwork time. DIAMOND SHAMROCK CO.277Instead of the foregoing approach, however, the Board,in its decisions inRepublicandLe Tourneauthat werepresented to the court, and the court,in itsdecisionsthereon, while all quotedPeytonlanguage at one stage oranother, used as a proposition to be proved by the facts inthe particular cases, the contention that the company ruleson the facts of the case unreasonably impeded the exerciseof employee rights under Section 7. Steelworkers adoptedthe same approach. Lip service was paid to thePevtonlanguage but neithertheBoardnor the court used apresumption that was recognized as self-evident or asacceptable and as requiring no proof on the facts of theindividualcase.What was done, in effect, was to prove,on thebasis of evidence in the case, that the companyrulesin the cases, regarding nonwork time, unreasonablyimpeded the exercise of employee rights, and then to state,as theCourt did, in effect, inRepublicthat thereforePeytonwas correct in stating that an employee was free todo as he wished, including union activity, on his ownnonworktime." It is difficult to perceive much more inthis approach than the common method of proof of anallegationinany situation where it is contended that anemployer's conduct has interfered with employee rights.Where is the presumption or premise requiring noevidentiary proof and from which premise, if it is onceshown that the company has acted in a manner at directodds with the premise or presumption, it follows thattherefore there has been a violation of the Act (excusableonly if, despite the company's transgression of the premiseor presumption, the company's production or disciplinewould be so adversely affected that the transgression willbe excusedor, ineffect, that the employer's rights in sucha situationoutweigh employee rights)Having embarked on this route of proving by evidencein the particular case that a company's no-solicitation ruleunreasonably impeded the exercise of employee rights onnonwork time,as in ouropinion both the Board and thecourt did inRepublicandLe Tourneau,the necessaryimplication was that evidence that the companyrule in aparticular case did not unreasonably impede the exerciseof employee rights would be relevant The relevancy wasinfact indicated quite directly and not simply left toimplication.Both inRepublicandLe Tourneautheisolationof the plants, the distances, difficulties incommunicating and so forth were focused upon andlanguagewas used to the effect that under suchcircumstances there were no reasonable alternatives toemployee communication on nonworktimeduring thecourse of the workday and that rules prohibiting suchcommunicationunreasonably impeded the exercise ofemployee rightsSteelworkersaffirmed that this wasindeed theRepublicdecision "We have endeavored to point out what, in our opinion,was the original contemplation of thePeytonlanguage.We have also set forth our belief that the Supreme Courthas never applied thePevionformula in its original form.We have described various court decisions. We believe the"ThePeytonlanguagedid nothave as its objective the establishmentfromevidence in a particularcase the proposition that employeescan do asthey wish on nonworktime and itcertainly didnot intend to establish thepropositionof employeefreedom on their own time by evidence that a ruleprohibitingunion activity on employees'nonworktime unreasonablyinterferedwith employee rightsThePeytonlanguage contemplated thatthe right of employees to do astheypleased on their owntime was to beused as the basic premise orpresumption, without proof, and from that itcouldbe presumedor concludedthat a ruleproscribing union activity onan employee's own time unreasonably impeded hisrights under Sec 7"See alsoN L R B v Rockwell Mfg Co ,271 F 2d 109 (C A 3)originalPevtonformula is sound and we rely on italthough, in our opinion, no Supreme Court decision canbe cited as supporting that formula. The Board andvarious courts have viewedRepublicand other SupremeCourt cases as instances of full and complete adoption ofthePevtonformulation."As previously stated, it is our opinion, that theneglected aspect of thePeytonformula has been thepremiseorpresumption that unlikeworking time,employees may do as they wish on their own time oncompany property, subject to reasonable restraint It isnot self-evident and it is difficult to establish withoutexplication that employees may do as they wish on theirown time on company property.Pevtongave noexplication of the foregoing premise and inRepublicandtheother cases above cited the premise was for allpractical purposes ignored and the Board and the courtdecisions turned on the fact that the evidence in theparticular case demonstrated that the company rules hadunreasonably impeded the exercise of employee rightsbecause in the particular cases there was no reasonablealternative to union solicitation on company property onnonwork time and unless such solicitation was allowedemployee rights of self-organization would be nullified.The premise or presumption that employees may do asthey wish on nonworking time on company property onceestablishedoracceptedmakes the premise availablethereafter in all solicitation type cases and limits theevidence in such cases to the question of whether thecompany rule prohibits employees from doing as theywish on nonworking time on company property, absent ademonstration by the company of major impediment toproduction and disciplineSince the above premise involves company property, thepremise first entails an explication of the legal basis forthe employee being on company property. Access to, andpresence on, the company property is not to be ignored asa matter of no consequence. The nonemployee organizersinBabcockfoundered on the problem of access tocompany property and the court pointed out that "theiraccess to company property is governed by a differentconsideration" than that involving the access of employeesto company property.40What then is the basis of employee access to companyproperty? This was no problem inPevton, Republic. LeTourneauand the other cases we have cited because theemployees were on the property pursuant to the basicemployer-employeerelationshipwhich is the workrelationshipThe solicitation in those cases occurredshortlybeforecommencingworkorshortlyaftercompleting work or during a lunch or break period. Butan explication of the legal basis why presence on companyproperty pursuant to the work relationship creates noproblem of access to company property is an essentialelement in establishing the premise that employees oncompany property on nonwork time can do as they wish.The premise, including the matter of access and beingproperly, or as a matter right, on company property, andthe right to be free on nonwork time, are established bythe following factors, earlier mentioned:"Walton ManufacturingCompany,126 NLRB 697, enfd 289 F 2d 177(C A5),Stoddard-Quirk Mfg Co.138 NLRB 615"We submit that the sole significant distinction between nonemployeesand employees regarding access tocompany propertyistheworkrelationship,the basis employer-employee relationship which, of course, isnonexistent in the case of nonemployees 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDA mutual understanding or arrangement exists bywhich the employee comes on company property to work,with the employee supplying his services and the employerproviding plant, equipment and so forth. Being legallypresent on the employer's property, it is also mutuallyunderstood that, while on company property, shortlybefore and after work, during lunch and break periods,the employees may, among other things, during thesenonwork periods, communicate with each other onmatters of mutual interest." This is the normal situationintheemployer-employee relationship and it is arecognition of the normal nature of employees as humanbeings in a civilized democratic society Further examined,itwill be recognized that employees in the aforementionednonwork periods on company property can and docommunicate with each other on all matters of mutualinterest, including sports, domestic matters, politics, taxes,work, war, or anything else Their communication mayinclude the solicitation of a loan of $5 by one employeefrom another and this may include passing and signing ofan 1.0 U. on a piece of paper In the course ofconversation and communication one employee may showor give another employee a newspaper clipping or a leafletabout a new social security or tax bill or similar subject.Pictures of children, boats, and so forth may be passedbetween employees in the course of oral conversationThese are but a few illustrations of the scope and natureofcommunicationbetweenemployeesoncompanyproperty on nonwork time. We therefore can affirm thatthePeytonpremise that employees can do as they wish ontheir own time on company property is manifestly correctfor the reasons and as illustrated above.One of the subjects of mutual interest to employees,and a most important interest, is the matter of theirwages,hours,andworkingconditions,andself-organizationand union activity relating theretoMoreover, this subject of mutual interest, unlike others,possesses the additional element of statutory protectionunder Section 7 of the Act. Further, the nature of thissubject of mutual interest to employees as employees is aparticularly appropriate subject about which employeesmay wish to communicate while they are together onnonwork time on company property, the place where theyare all fellow employeesThePeytonpremise having been thus established, acompany rule that impedes or prevents, the normal rightof employees to communicate on matters of mutualinterest,including union organization,on their own timeon company property, is discriminatory against thenormal rights of employees, even though there may besome other subjects of mutual interest to employees ormethods of communication on subjects of mutual interest,that may be affected by therule."Apart from discrimination or in addition to thediscriminatory aspect, if and since one of the subjects ofemployee mutual interest is self-organization, a statutoryright,the company rule impeding or preventing theexerciseof that right in the normal exercise to theemployee's right to communicate as he wishes and on thesubjects he wishes on nonwork time on company property,is illegal unless the company can demonstrate that the ruleis necessary to maintain production and discipline 43The foregoing is what we understand thePeytondoctrine to be As we view it, the premise is the crux ofthePeytondoctrineandalternativeareasofcommunication, plant location and so forth are irrelevantfactors.We prefer the term premise but if the termpresumption is preferred, the premise or presumption isthat employees on their own time on company propertycan communicate with each other on subjects of mutualinterest, including the statutorily protected subject ofunion organization. If the term presumption is used it canbe described as a presumption of fact or a presumption oflaw but it is not a rebuttable presumption. It is, in ouropinion, a premise (presumption), which as explicated, isaccepted or rejected, and once recognized or accepted it isusableinallappropriatecases involving employersolicitation rulesThe Board recognized the premise orpresumption in thePeytoncase.We have previouslydescribed its subsequent history. And to complete thisdescription of the premise or presumption aforementioned,itisour opinion that, when inPeytonitwas said that aruleprohibiting union solicitation by an employee onnonwork time on company property must be "presumed"to be an impediment to the exercise of employee rights,thiswas not the presumption or the presumption part ofPeytonalthough worded in that term. The presumption inPeyton,ifwe wish to talk in that terminology, was thepremise aforedescribedThe statement that a companyrule prohibiting union solicitation on nonwork time oncompany property was an unreasonable impediment toemployee rights was the inference or conclusion that, inour opinion, followed from the premise or presumptionthat employees on their nonworking time on companypropertycandoastheywishwhichincludescommunication on subjects of mutual interest, one ofwhich is union organizationThe conclusion is not apresumption and to speak of it as a presumption isprobably one of the reasons why, inRepublicand othercases, so much effort, in fact in our opinion, practically allthe effort of the Board and the Court was devoted toprovingon the evidence that the rule unreasonablyimpeded self-organization. The conclusion or inferenceflows from the premise or presumption and the relevantevidence should be very limited, with the conclusion beingdefeasible only by a showing of production or disciplinenecessity for the rule.With the explication of thePeytonprinciple, above setforth, including its basic premise or presumption, whichwe regard as wholly sound and defensible, we nowconsidertheGeneralCounsel'scontentionthatRespondent's rule or policy prohibiting employees, whohad completed their regular work shift at 4:30 p m. andhad left the plant, from returning to a building in theof engaging in union activity in a nonwork building of theplant,was illegal.As we view the General Counsel'scontention it is, in essence, that thePeytondoctrine isapplicable since the solicitation and distribution occurredon the employees' own time, their nonworking time, oncompany property.411f an employer did not allow any talking, any conversation,duringnonwork periods it is safe to predict that he would have few or anyemployees in the average industrial establishment in the United States in1969"As previouslyindicated,ifallcommunicationormethodsofcommunication of employees on nonwork time were proscribed theemployer would probably have no employees"A capsule analogy is Employees during an 8-hour period of work in aplant are normally recognized to have the right to have some rest, somefood,some liquid,some restroom recourse during the 8 hours If acompany rule impedes or prevents the exercise of the foregoing rights, itobviously does just that, it impedes or prevents the exercise of the right ifthe employee right is statutorily protected,as by a public health or otherlaw, the company rule is illegal DIAMOND SHAMROCK CO.279There was no problem of the employees'right to be oncompany property in thePeyton.Republic,Le Tourneau,and other cases since their union activity occurred whentheywere on company property pursuant to the basicemployer-employee relationship,thework relationshipThe union activity occurred shortly before or after theirwork shifts or during break or lunch periods Theseperiods were in fact the illustrative periods that thePeytondecision in so many words described as the typicalnonwork time that it was discussingSince both the Board and the Supreme Court hadalwaysrecognizedthattheunionsolicitationanddistribution situations on company property required abalancing of employee rights under the Act and companyproperty rights under the Constitution,itisevident thatimplicit in thePeytondoctrine was a consideration anddisposition of two elements,the right of the employees tobe on the property,and what they could do regardingunionactivityonce they were properly on companypropertyAs mentioned,the right of the employees to beon company property in thePeytonandRepubliccasesand similar cases was clear since they were on companyproperty pursuant to the work relationship when theysolicitedand distributedWe have earlier elaborated onthis work relationship and the normal right of employeesto communicate in such a situation in our explication ofthe crucial premise or presumption that we regard as thekeystone of thePeytonprinciple.Babcockwas an additional reminder that companyproperty rights as well as employee rights were involved insituations of union activity on company property TheCourt found that nonemployee organizers'right of accessto company property depended on different considerationsthan those applicable to employeesAlthough the courtdid not go into the basis of employees' access to companyproperty it is our opinion that the basis was the workrelationship,an aspect that we have earlier analyzed andwhich we believe was manifested in thePeytoncaseThe terms or concepts of "an employee's own time, hisnonwork time"were not the basis or rationale for gettingthe employee on company property nor were they thereasonwhy he was properly on company propertyEmployees and others in the course of their lives haveconsiderable time that is their own and they haveconsiderable nonwork time after they have completed theirwork and after they have left the plant. But because anindividual is on his own time or on nonwork time does notin itself confer any right to be on another's property as amatter of right and against the owner'sconsent.Thenormal concomitants of being on one's own time,nonwork time,after completing work and leaving theplace of employment,is that the individual can use or beinhis own property,house, apartment, car, boat,publicstreets, public parks and so forth. If he wishes to enter oruse someone else's property he must do so with theowner's consent,express or implied, either as a social orbusiness guest, as in stores, theatres,sports arenas,hotels,restaurants,a friend's home and so forth.Beingonone'sown time and nonworking is acharacteristic of most people after they have departedtheir place of employment and in themselves they are noopen sesames as far as having a right to be on or to usesomeone else'sproperty.Company property, in ouropinion, is not employer-employee community propertyand company property is not the employee'sother homeor his home away from home except when he is on thatproperty pursuant to the work relationship,at which timehe has all the rights which we have described and, webelieve, have justified,as the premise or presumption ofthePeytondoctrine.To use the words "the employee'snonworking time" in thePeytondoctrine as disposing ofthe question of the right of the employee after leaving theplant after work to return and use a building in the plantfor union activity is,in our opinion,to take the words outof context and out of the rationale inherent in andessential to thePeytonpremiseThe work relationshipbasis of thePeytonpremise and the normal right ofcommunicationbetweenemployeesduringthatrelationship is essential, in our opinion,to both the legalbasis for the employee'spresence in the plant and to theexercise of his rights once presentIt is our opinion that it is not a fact that in the normalemployee-employer relationship the employee has freeaccess to a building in the plant at any time he choosesafter he has completed his work and left the plant Nor dowe believe that returning to the plant as aforementioned isthe normal or customary time or place for communicationbetween employeesWe do not believe that the concept ofan employee being on nonwork time equates with right ofaccess to company property when the work relationshipfor the day has ended Nor do we so construe thePeytonpremise and doctrine'The instant employees enjoy and are entitled to theprotection of thePeytondoctrine.When they are at theplantpursuant to the work relationship,theyhaveexercised their right, when on their nonworking time,shortly before and after work and on lunch and coffeebreaks, to engage in union distribution and solicitation ina building in the plant, the change house This has enabledthem to engage in organizational activity among all theirfellow employees, more frequently with some employeesand less frequently with others, depending on who isworking on what shift Respondent has not prohibitedthis.The same is true of the parking lot, the walkwayfrom the parking lot, and the plant road.With respect toperiodswhen these employees are not at the plantpursuant to the work relationship, they have beenpermitted'to, and Respondent does not contest their rightto, distribute and solicit on the company owned parkinglot,walkway,and road. The parking lot at night is not thebestilluminated place that can be conceived and except inthe immediate area of the lights near one portion of thelot, the lighting is probably not adequate for reading.There is, however, no reason why the recipient of a unioncard or leaflet in the parking lot should have to read thematerial in the lot rather than later in his home where itprobably could be read with more comprehension Theplant road is not an ideal place for distribution orsolicitation,since the employees are in cars and in motionOn one occasion a guard told a union solicitor not toblock traffic by causing cars, coming from the parking lotto the point where the plant road enters the highway; tostopThesolicitor,however,continuedwithhissolicitationand distribution for some time thereafterwithout being again accosted by the guard.Aside from alltheforegoingavenues for organizational activity oncompany property, there are,of course,meetings andothermethods of reaching employees off companyproperty in homes, clubs,streets, and so forth.In the Examiner'sopinion,employees on companypropertypursuant to the work relationship have, ofcourse, the right to solicit and to distribute on behalf of aunion on their nonworking time on company property, asthey have done in the instant case.In order,however tohave access as a matter of right to an in-plant building, attimesunconnectedwith the employee-solicitor'swork 280DECISIONSOF NATIONALLABOR RELATIONS BOARDrelationship with the plant, it is our opinion, consistentwith our view that this is nota Peytonsituation, that itmust be shown that, absent such access, the employeeswouldhavenoreasonablyadequatemeansofcommunicating with other employees or with certain otheremployees on company property on the subject of unionorganization.The situation in the instant case, in ouropinion, is that in addition, of course, to communicationoff company property on nonwork time there has beenadequateopportunitytocommunicate on companyproperty, including an in-plant building, on nonwork timepursuant to the work relationship such as shortly beforeand after shift and during lunch and coffee breaks Thereisalsocommunication on company property such asparking lot, walkway and road, at times unconnected withthe work relationshipWe perceive no basis for concludingherein that access to an in-plant building at a timeunconnected with the solicitor's work relationship with theplant is required as a matter of right or that byprohibiting such access the Respondent has interfered withemployee rights under Section 7 of the Act °° In ouropinion, the fact that the employee solicitation is on hisown time is not enough.,' We recommend dismissal of thecomplaint.CONCLUSION OF LAWRespondent has not engaged in unfair labor practicesunder Section 8(a)(1) of the ActRECOMMENDATIONSIt is recommended that the complaint be dismissed."We do not understand the law to bethat an employer may control hisproperty only when hedemonstrates that such control isnecessaryin ordertomaintainproductionand discipline It is when theright of controlunreasonably impedes or prevents the exerciseof employeerights underSec 7 of the Act that thematter of production and discipline becomerelevant since,in such a situation,they become the solebasis on whichemployer'srights willprevail overthe employee's rights under Sec 7"Bauer AluminumCo152NLRB 1360, enfdsub nom RepublicAluminum Company, v N L R B,374 F 2d 183, 394 F 2d 405 (C A 5),involved access to a company parking lot on an employee'sown timeunconnected with the work relationshipThe instantcase does not involvethe issue of access to a parking lot but does involve the issue of access toan in-plant buildingThe difference between accessto an in-plantbuildingand a parking lot is comparableto the differenceof a noninvited personstanding inthe drivewayof a home and that same person entering andstanding within the house, whether in the hall,basement,living room, ordining roomParking lots although company owned have been vieweddifferentlythan the interior of a store building,also company ownedAmericanFood Employees v Logan ValleyPlaza,391U S 308, wheretheCourt,although sanctioning picketing and distributionina privatelyowned parking lot and mall of a shopping center, in noway indicated thatthe same rightscould be exercisedwithin the store buildingswhether byemployeesor non-employeesThe fact thatfrom a parkinglot,whether ata plant or in a shopping center, a person may walk within a building doesnot obliterate the distinctionbetween thelot and thebuilding